Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

BETWEEN

 

CYPRESS BOWL RECREATIONS LIMITED PARTNERSHIP, a limited partnership formed

under the laws of the Province of British Columbia

 

AND

 

GATLINBURG SKYLIFT, LLC, a Michigan limited liability corporation

 

AS SELLERS

 

AND

 

CNL INCOME PARTNERS, LP,

 

a Delaware limited partnership

 

AS PURCHASER

 

DATED AS OF DECEMBER 22, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

1.   DEFINITIONS    1     1.1    Definitions.    1 2.   PURCHASE AND SALE,
ASSETS AND LIABILITIES    10     2.1.    Purchase and Sale.    10     2.2.   
Description of the Assets.    10     2.3.    Excluded Assets.    12     2.4.   
Retained Liabilities.    13 3.   PURCHASE PRICE    14     3.1.    Purchase
Price.    14     3.2.    Payment of Purchase Price.    14     3.3.    Allocation
of Purchase Price.    14     3.4.    Goods and Services and Social Service Tax.
   14 4.   DUE DILIGENCE AND INSPECTION    15     4.1.    Right to Inspect.   
15     4.2.    Matters Relating to Title.    15     4.3.    Equipment Leases.   
17     4.4.    Contracts Requiring Consent.    17     4.5.    Tangible Personal
Property Review.    18     4.6.    Audited Financial Statements and Appraisals.
   18     4.7.    Release and Indemnification.    18 5.   REPRESENTATIONS AND
WARRANTIES    18     5.1.    The Seller’s Representations and Warranties.    18
    5.2.    The Purchaser’s Representations and Warranties.    24

 

- i -



--------------------------------------------------------------------------------

6.   COVENANTS   26     6.1.    Confidentiality.   26     6.2.    Compliance
With Applicable Laws.   27     6.3.    Conduct of the Business.   27     6.4.   
Consents and Approvals.   29     6.5.    Notices and Filings.   29     6.6.   
Further Assurances.   29     6.7.    Exclusivity.   29     6.8.    Bulk Sales.  
29     6.9.    Use of Name.   30     6.10.   

Patriot Act.

  30     6.11.   

Disclosure.

  30 7.   CLOSING CONDITIONS   30     7.1.    Mutual Conditions of Closing.   30
    7.2.    Failure of any Mutual Closing Conditions.   31     7.3.   
Purchaser’s Closing Conditions.   31     7.4.    Failure of Any Purchaser’s
Closing Condition.   32     7.5.    Seller’s Closing Conditions.   32     7.6.
   Failure of the Seller’s Closing Conditions.   33 8.   SKYLIFT CLOSING AND
CLOSING   33     8.1.    Closing Date.   33     8.2.    Closing Escrow.   34    
8.3.    Seller’s Skylift Closing Deliveries.   34     8.4.    Seller's Closing
Deliveries.   36     8.5.    Purchaser’s Deliveries.   39

 

- ii -



--------------------------------------------------------------------------------

    8.6.    Possession.   40 9.   PRORATIONS AND EXPENSES   40     9.1.   
Closing Statement.   40     9.2.    No Prorations.   40     9.3.    Prepaid Ski
Passes.   40     9.4.    Cash and Utility Deposits.   40     9.5.    Purchaser’s
Transaction Costs.   41     9.6.    Sellers’ Transaction Costs.   41 10.  
DEFAULT AND REMEDIES   41     10.1.   

A Seller’s Default.

  41     10.2.   

Purchaser’s Default.

  42     10.3.   

No Punitive or Consequential Damages.

  42 11.   FIRE OR OTHER CASUALTY; CONDEMNATION   42     11.1.   

Notice.

  42     11.2.   

Material Casualty or Condemnation.

  42     11.3.   

Non-material Casualty or Condemnation.

  43     11.4.   

Risk Of Loss.

  43 12.   SURVIVAL, INDEMNIFICATION AND RELEASE   43     12.1.   

Survival.

  43     12.2.   

Indemnification by each of the Sellers.

  43     12.3.   

Indemnification by Purchaser.

  44     12.4.   

Indemnification Procedure.

  44     12.5.   

Limitation on Claim.

  45     12.6.   

Exclusive Remedy for Indemnification Loss.

  45     12.7.   

Arbitration.

  46

 

- iii -



--------------------------------------------------------------------------------

13.   MISCELLANEOUS PROVISIONS   47     13.1.   

Notices.

  47     13.2.   

Time is of the Essence.

  48     13.3.   

Assignment.

  48     13.4.   

Successors and Assigns.

  49     13.5.   

Third Party Beneficiaries.

  49     13.6.   

Rules of Construction.

  49     13.7.   

Severability.

  49     13.8.   

Jurisdiction and Venue.

  50     13.9.   

Waiver of Trial by Jury.

  50     13.10.   

Prevailing Party.

  50     13.11.   

Incorporation of Recitals, Exhibits and Schedules.

  50     13.12.   

Updates of Schedules.

  50     13.13.   

Entire Agreement.

  51     13.14.   

Amendments, Waivers and Termination of Agreement.

  51     13.15.   

Tax Disclosures.

  51     13.16.   

Joinder by Boyne.

  51     13.17.   

Multiple Purchasers.

  52     13.18.   

Execution of Agreement.

  52

 

- iv -



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES TO DISCLOSURE DOCUMENT

 

List of Exhibits

 

Exhibit “A”    Cypress Permit Exhibit “B”    Skylift Lease Exhibit “C”   
Skylift Waiver Exhibit “D”    Form of Cypress Consent Exhibit “E”    VANOC
Letter Form Exhibit “F”    Form of Buyback Option Agreement

 

- v -



--------------------------------------------------------------------------------

List of Schedules

 

Schedule 1.1A    Environmental Reports Schedule 2.2.4    Tangible Personal
Property Schedule 2.2.6(iv)    Trademarks Schedule 2.3.2    Retained Business
Assets Schedule 3.3    Purchase Price Allocation Schedule 4.2.2    Permitted
Encumbrances Schedule 4.3    Equipment Leases Schedule 5.1.7    Litigation
Schedule 5.1.9    Tax Audits and Delinquencies Schedule 5.1.10    Licenses and
Permits Schedule 5.1.13    Contracts

 

- vi -



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is made as of December 22, 2005 (the “Effective
Date”), by and between CYPRESS BOWL RECREATIONS LIMITED PARTNERSHIP, a limited
partnership formed under the laws of the Province of British Columbia (“CBRLP”),
GATLINBURG SKYLIFT, LLC a Michigan limited liability corporation (“Skylift”)
(each individually a “Seller” and collectively and jointly and severally, the
“Sellers”), and CNL INCOME PARTNERS, LP, a Delaware limited partnership
(“Purchaser” or “CNL”).

 

RECITALS

 

A. CBRLP is the permittee under the “Cypress Permit” (as defined hereinafter)
pursuant to which CBRLP possesses certain rights to use and occupy portions of
the Cypress Provincial Park in the province of British Columbia for the
operation of facilities for skiing, lodging, recreation, and food and beverage
service.

 

B. Skylift is the current lessee under the “Skylift Lease” (as defined
hereinafter) pursuant to which Skylift possesses a leasehold estate, and
easements to use certain lands situated on Crockett Mountain, in Gatlinburg
Tennessee, allowing Skylift the right build and operate a chair-lift and other
facilities necessary, useful or convenient for the enjoyment of the chair-lift.

 

C. CBRLP and Skylift own various improvements and personal property which
support and/or are complementary to the businesses operated by CBRLP and Skylift
at Cypress Provincial Park and Gatlinburg, respectively.

 

AGREEMENT

 

In consideration of the mutual covenants and provisions contained in this
Agreement, Seller and Purchaser agree as follows:

 

1. DEFINITIONS

 

1.1. Definitions.

 

The following terms will have the following meanings in this Agreement:

 

“Affiliate” has the following meaning: two entities are “Affiliates” if (i) one
of the entities is a Subsidiary of the other entity; (ii) both of the entities
are Subsidiaries of the same Person or entity; or (iii) both of the entities are
Controlled by the same Person or entity.

 

“Agreement” means this agreement with all schedules attached hereto, as each may
be amended in accordance with the terms hereof.

 

“Applicable Laws” means (i) all statutes, laws, common law, by-laws, rules,
regulations, ordinances, codes or other legal requirements of any Governmental
Authority, stock exchange, board of fire underwriters and similar
quasi-governmental authority, and (ii) any judgment,

 

1



--------------------------------------------------------------------------------

injunction, order or other similar requirement of any court or other
adjudicatory authority, in effect at the time in question and in each case to
the extent the Person or property in question is subject to the same.

 

“Assets” means the Cypress Assets and the Skylift Assets, all as more
particularly described in Section 2.2.

 

“Bankruptcy Code” has the meaning set forth in Section 5.1.14.

 

“Books and Records” has the meaning set forth in Section 2.2.6(v).

 

“Boyne” means Boyne USA, Inc., a Michigan corporation, its successors and
permitted assigns.

 

“Businesses” means collectively all of the Cypress Businesses and Skylift
Businesses.

 

“Business Day” means any day other than a Saturday, Sunday or any statutory or
federal legal holiday in any of the Province of British Columbia (including any
federal holiday), the State of Tennessee, or any federal holiday in the United
States.

 

“CBRLP” means Cypress Bowl Recreations Limited Partnership, a limited
partnership organized under the laws of the Province of British Columbia, its
successors and permitted assigns.

 

“Closing” has the meaning set forth in Article 8.

 

“Closing Date” has the meaning set forth in Section 8.1.

 

“Closing Escrow” has the meaning set forth in Section 8.2.

 

“Closing Escrow Agreement” has the meaning set forth in Section 8.2.

 

“Closing Statement” has the meaning set forth in Section 9.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.

 

“Condemnation” has the meaning set forth in Article 11.

 

“Contracts” has the meaning set forth in Section 2.2.6(i).

 

“Control” means:

 

A. the right to exercise, directly or indirectly, a majority of the votes which
may be voted at a meeting of (i) the shareholders of the corporation, in the
case of a corporation, (ii) the shareholders of the general partner, in the case
of a limited partnership, or (iii) the equity holders or other voting
participants of a Person that is not a corporation or limited partnership; or

 

2



--------------------------------------------------------------------------------

B. the right to elect or appoint, directly or indirectly, a majority of (i) the
directors of the corporation, in the case of a corporation, (ii) the directors
of the general partner, in the case of a limited partnership, or (iii) a
majority of the Persons who have the right to manage or supervise the management
of the affairs and business of a Person that is not a corporation or limited
partnership,

 

and “Controlled” has a corresponding meaning.

 

“Cypress Assets” means all of the Assets of CBRLP or any CBRLP Affiliate which
are located on the Cypress Premises, or which are affiliated with, or used in
connection to the Cypress Businesses or the Cypress Premises.

 

“Cypress Businesses” means all businesses currently being conducted by CBRLP, or
its assigns, sublessees, agents, permittees, licensees, contractors or
Affiliates within, at or in connection with, the Cypress Premises, including,
without limitation, (i) alpine ski area services, (ii) nordic ski area services
(iii) restaurants, lounges and retail, (iv) ski instruction, (v) chair lift
services; (vi) bike park services; and (vii) all services and amenities being
operated in support of, or in conjunction with, such businesses.

 

“Cypress Permit” means Park Use Permit 1506, dated September 13, 1984, as
amended by amendments dated February 20, 2001 and October 1, 2001, issued by Her
Majesty the Queen in Right of the Province of British Columbia (the “Province”)
to CBRLP, a complete description of which permit (including all amendments and
agreements modifying or supplementing such permit), is attached hereto as
Exhibit “A”.

 

“Cypress Permit Assignment” means that assignment document pursuant to which the
Cypress Permit will be assigned by CBRLP to the Purchaser as set forth in
Section 8.3.5.

 

“Cypress Premises” means all of those Lands to which CBRLP has been granted
rights of use pursuant to the Cypress Permit including, without limitation, the
Controlled Recreation Area and those portions thereof referred to as the Alpine
Ski Area, the Nordic Ski Area, the Parking Facilities, and the Maintenance
Areas, as well as the Surrounding Lands, as described therein.

 

“Deed” means the warranty deed to be delivered by Skylift to the Purchaser
pursuant to Section 8.3.2.

 

“Deposit” has the meaning set forth in Section 3.2.1;

 

“Disclosure Document” means that certain Disclosure Schedule of Exhibits and
Schedules executed and delivered concurrently herewith, and references to
Schedules or Exhibits in this Agreement means and refers to those Exhibits and
Schedules that are attached to the Disclosure Document.

 

“Employees” means, at the time in question all persons employed full-time and
part-time at the Real Property

 

“Encumbrance” means any mortgage, charge, trust, lien (including claims for
liens or certificates of action registered or recorded pursuant to the relevant
construction lien legislation),

 

3



--------------------------------------------------------------------------------

assignment, pledge, charge, lease, security interest, restriction, claim,
demand, easement, encroachment, leasehold estate, defect, license, encumbrance,
right to use or acquire, ownership interest, action or other claims, interests
or encumbrance of any nature whatsoever.

 

“Environmental Laws” means any Applicable Laws which regulate or affect the
manufacture, generation, formulation, processing, use, treatment, handling,
storage, disposal, distribution or transportation, or an actual or potential
spill, leak, emission, discharge or release of any Hazardous Substances,
pollution, contamination or radiation into any water, soil, sediment, air or
other environmental media, including, without limitation, in Tennessee (i) the
Comprehensive Environmental Response, Compensation and Liability Act, (ii) the
Resource Conservation and Recovery Act, (iii) the Federal Water Pollution
Control Act, (iv) the Toxic Substances Control Act, (v) the Clean Water Act,
(vi) the Clean Air Act, and (vii) the Hazardous Materials Transportation Act,
and including, without limitation, in British Columbia (i) the Canada
Environmental Assessment Act (Canada), (ii) the Canadian Environmental
Protection Act (Canada), (iii) the Fisheries Act (Canada), (iv) the
Transportation of Dangerous Goods Act (Canada), (v) the Waste Management Act
(British Columbia), and (vi) the Contaminated Sites Regulation (British
Columbia), and similar federal, state, provincial, regional and/or local laws,
as amended as of the time in question.

 

“Environmental Reports” means those certain environmental reports obtained in
connection with the Cypress Premises or otherwise in connection with the
transactions contemplated herein with respect to certain portions of the Real
Property or Premises to the extent specifically identified in Schedule 1.1A
hereto.

 

“ERISA” means the Employee Retirement Income Security Act, as amended from time
to time and any regulations, ratings and guidance issued pursuant thereto.

 

“Escrow Agent” means LandAmerica Title Services or such other escrow agent as is
mutually acceptable to the Seller and the Purchaser.

 

“Excluded Assets” has the meaning set forth in Section 2.3.

 

“General Conveyance” means the General Conveyance documents to be delivered by
the Sellers to Purchaser pursuant to Section 8.3.4.

 

“Governmental Authority” means any federal, state, provincial, regional or local
government or other political subdivision thereof, including, without
limitation, any Person exercising executive, legislative, judicial, regulatory
or administrative governmental powers or functions, in each case to the extent
the same has jurisdiction over the Person or property in question.

 

“GST” means goods and services tax payable pursuant to the Excise Tax Act
(Canada).

 

“Guaranty Agreement” means the guaranty agreement in the form executed by Boyne
USA, Inc. in favor of the Purchaser of the Skylift Assets, and an Indemnity
Agreement to be executed by Boyne USA, Inc. in favor of the Purchaser of the
Cypress Assets.

 

4



--------------------------------------------------------------------------------

“Hazardous Substances” means any hazardous or toxic substances, chemicals,
materials or waste, whether in solid, semisolid, liquid or gaseous form,
including, without limitation, asbestos, petroleum or petroleum by-products,
polychlorinated biphenyls, mold or other biological contaminants that are
regulated by any Environmental Laws or which are otherwise dangerous to human
health or safety.

 

“Improvements” has the meaning set forth in Section 2.2.2.

 

“Indemnification Claim” has the meaning set forth in Section 12.4.1.

 

“Indemnification Loss” means, with respect to any Indemnitee, any Liability,
including, without limitation, reasonable attorneys fees and expenses and court
costs, incurred by such Indemnitee as a result of the act, omission or
occurrence in question.

 

“Indemnitee” has the meaning set forth in Section 12.4.1.

 

“Indemnitor” has the meaning set forth in Section 12.4.1.

 

“Inspections” means any inspections, examinations, tests, investigations, or
studies of the Real Property or the Businesses conducted by or on behalf of the
Purchaser (or any Affiliate thereof).

 

“Intangible Assets” has the meaning set forth in Section 2.2.6.

 

“Lands” has the meaning set forth in Section 2.2.1 of this Agreement.

 

“Liability” means any claim, liability, obligation, damage, loss, diminution in
value, cost or expense of any kind or nature whatsoever, whether accrued or
unaccrued, actual or contingent, known or unknown, foreseen or unforeseen and
“Liabilities” has a corresponding meaning.

 

“Licenses and Permits” has the meaning set forth in Section 2.2.6(iii).

 

“New Title Exception” has the meaning set forth in Section 4.2.4.

 

“Notice” has the meaning set forth in Section 13.1.1.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with a Seller’s past custom and practice for the Business, taking into account
the facts and circumstances in existence from time to time.

 

“Party” or “Parties” has the meaning set forth in the first paragraph of this
Agreement.

 

“Permitted Encumbrance” means:

 

A. undetermined or inchoate liens and charges incidental to current construction
or current operations which have not been filed or registered in accordance with
applicable law or of which written notice has not yet been duly given in
accordance with applicable law or that relate to an obligation not yet due or
delinquent, which in each case shall remain obligations or liabilities of the
Sellers; and

 

5



--------------------------------------------------------------------------------

B. with respect to the Cypress Premises, any reservations, limitations,
provisions or conditions expressed in any original or other grant from the
Crown; and

 

C. liens for Taxes, assessments or governmental charges or levies not at the
time due and delinquent; and

 

D. as to the Cypress Premises usual endorsements on certificates of title in
favor of Governmental Authorities which are not unique to the particular
registered owner and which relate to permitted use of fee simple lands,
including, without limitation, drainage and dyking endorsements and charges
granted by public utilities in respect of their interests in any lands provided
that no such endorsements or charges individually or as a whole materially
adversely affect the Real Property or the Assets or materially impair their use
in the Businesses as presently conducted by the Sellers; and

 

E. such registered Encumbrances in respect of operating leases of Tangible
Personal Property relating to the Businesses as set forth in Schedule 4.4; and

 

F. all those Permitted Encumbrance under Section 4.2.2.

 

“Person” means any natural person, firm, corporation, general or limited
partnership, limited liability company, association, joint venture, trust,
estate, Governmental Authority or other legal entity, in each case whether in
its own or a representative capacity.

 

“Plans and Specifications” has the meaning set forth in Section 2.2.6(vi).

 

“Post-Execution Disclosure” has the meaning set forth in Section 13.12.

 

“PPSA” means the Personal Property Security Act (British Columbia) as amended
from time to time.

 

“Premises” means the collective real property parcels included within the
Cypress Premises and the Skylift Premises.

 

“Property Condition Evaluations” means the property condition evaluations
obtained by the Purchaser in connection with the transaction contemplated herein
with respect to certain of the Real Property.

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchaser” means CNL Income Partners, LP, a Delaware limited partnership, its
successors and permitted assignees.

 

“Purchaser’s Closing Deliveries” has the meaning set forth in Section 8.4.

 

6



--------------------------------------------------------------------------------

“Purchaser’s Default” has the meaning set forth in Section 10.2.

 

“Purchaser’s Documents” has the meaning set forth in Section 5.2.2.

 

“Purchaser’s Due Diligence Reports” means all studies, reports and assessments
prepared by any Person for or on behalf of the Purchaser (other than any
internal studies, reports and assessments prepared by any of the Purchaser’s
employees, attorneys or accountants) in connection with the Inspections.

 

“Purchaser’s Indemnitees” means the Purchaser and its Affiliates, and each of
their respective shareholders, members, partners, trustees, beneficiaries,
directors, officers and employees, and the successors, assigns, legal
representatives, heirs and devisees of each of the foregoing.

 

“Purchaser’s Inspectors” means any Person that conducted any Inspections for or
on behalf of the Purchaser or any Affiliate thereof.

 

“Real Property” means the leasehold estate, the easement interests, and the
permit to use the Skylift Premises and the Cypress Premises, as applicable,
together with the Lands and the Improvements.

 

“Retained Business Assets” has the meaning set forth in Section 2.3.2.

 

“Retained Liabilities” has the meaning set forth in Section 2.4.

 

“Seller” and “Sellers” have the meaning set forth in the first paragraph of this
Agreement.

 

“Seller’s Closing Deliveries” has the meaning set forth in Section 8.3.

 

“Seller’s Default” has the meaning set forth in Section 10.1.

 

“Seller’s Documents” has the meaning set forth in Section 5.1.2.

 

“Sellers’ Due Diligence Materials” means all documents and materials provided by
the Sellers to the Purchaser, this Agreement or otherwise, together with any
copies or reproductions of such documents or materials, or any summaries,
abstracts, compilations, or other analyses made by the Purchaser or any
Purchaser representative or agent, based on the information in such documents or
materials.

 

“Sellers’ Indemnitees” means the Seller, and each of their respective
shareholders, members, partners, trustees, beneficiaries, directors, officers
and employees, and the successors, assigns, legal representatives, heirs and
devisees of each of the foregoing.

 

“Sellers’ Knowledge” or similar expression, including “best of Seller’s
Knowledge”, means the actual knowledge of Maureen Collins and Bobby Swain as to
the Cypress Assets, and Ed Grice, Ed Dembek, and Randy Watson as to the Skylift
Premises, and Roland Andreeason and Steve Kircher with respect to both Premises,
without the requirement for independent verification and expressly excluding the
knowledge of any other shareholder, partner, member, trustee, beneficiary,
director, officer, manager, employee, agent or representative of the Sellers or
any of their Affiliates.

 

7



--------------------------------------------------------------------------------

“Skylift” means Gatlinburg Skylift, LLC, a Michigan limited liability company,
its successors and permitted assigns.

 

“Skylift Assets” means all of the Assets of Skylift or any Affiliate of Skylift
which are located on the Skylift Premises, or affiliated with, or used in
connection to the Skylift Leasehold Interest or Skylift Businesses.

 

“Skylift Businesses” means all businesses currently being conducted by Seller,
or its assigns, sublessees, agents, permittees, licensees, contractors or
Affiliates within, at or in connection with, the Skylift Premises, including,
without limitation, (i) a chair lift facility and (ii) all services and
amenities being operated in support or conjunction with the chair lift facility.

 

“Skylift Closing” means the closing of the acquisition of the Skylift Assets and
related transactions.

 

“Skylift Leasehold Interest” All rights, title and interests granted to the
permittee under and pursuant to the Skylift Lease.

 

“Skylift Lease” means that lease agreement dated September 1, 1953, as amended,
by and between Skylift, as lessee, and the Residuary Trust of Rellie Louis
Maples under trust agreement created in the Will of Rellie Louis Maple dated
May 5, 1983, as lessor (the “Skylift Fee Owner”) (as successor in interest to
original fee owner Electrical Appliance Company), a complete description of
which lease and all amendments and agreement modifying or supplementing such
lease is attached as Exhibit “B”.

 

“Skylift Lease Assignment” means that assignment document pursuant to which the
Skylift Lease will be assigned by the Seller to the Purchaser as set forth in
Section 8.3.5.

 

“Skylift Premises” means all of those lands to which Skylift has been granted
rights of use pursuant to the Skylift Lease, including a leasehold estate in
Tract One and easement rights in Tracts Two and Three, as described therein.

 

“Sublease” or “SubPermit” means the sublease, or subpermit, to be executed and
delivered by Seller and Purchaser at the Skylift Closing or Closing pursuant to
Section 7.1.4. as the case may be.

 

“Subsidiary” means, in respect of any Person:

 

A. any corporation of which more than 50% of the outstanding capital stock
having ordinary voting power to elect the majority of the board of directors of
such corporation is at the time directly or indirectly owned by (i) such Person,
(ii) such person and one or more subsidiaries of such person, or (iii) one or
more subsidiaries of such Person; or

 

B. any limited or general partnership, trust, joint venture, limited liability
company or other entity as to which (i) such Person, (ii) such Person and one or
more of its subsidiaries, or

 

8



--------------------------------------------------------------------------------

(iii) one or more subsidiaries of such Person owns, more than a 50% ownership,
equity or similar interest or has power to direct or cause the direction of
management and policies, or the power to elect the general partner or managing
partner (or equivalent thereof), of such limited or general partnership, joint
venture, limited liability company or other entity, as the case may be.

 

“Surveys” means the ALTA Surveys provided by the Seller, in connection with the
Skylift Premises, in a form and with such information as may be required by the
Title Company to enable the Title Company to delete the standard survey-related
exceptions.

 

“Tangible Personal Property” means all Assets which are not Real Property or
Intangible Assets.

 

“Taxes” means any federal, state, provincial, regional, local or foreign, real
property, personal property, sales, use, room, occupancy, ad valorem or similar
taxes, assessments, levies, charges or fees imposed by any Governmental
Authority on the Seller with respect to the Assets or the Businesses, including,
without limitation, any interest, penalty or fine with respect thereto, but
expressly excluding any (i) federal, state, provincial, regional, local or
foreign income, capital gain, gross receipts, capital stock, capital,
succession, franchise, profits, estate, gift or generation skipping tax, or
(ii) transfer, documentary stamp, registration, recording or similar tax, levy,
charge or fee incurred with respect to the transactions described in this
Agreement.

 

“Third-Party Claim” means, with respect to the Person in question, any claim,
demand, lawsuit, arbitration or other legal or administrative action or
proceeding against the Person in question by any other Person which is not an
Affiliate of the Person in question.

 

“Title Commitment” has the meaning set forth in Section 4.2.2.

 

“Title Company” means LandAmerica Commercial Services.

 

“Title Exceptions” has the meaning set forth in Section 4.2.2.

 

“Title Notice” has the meaning set forth in Section 4.2.2.

 

“Title Policy” and “Title Policies” have the meanings set forth in
Section 4.2.5.

 

“Trade Payables” means amounts payable to vendors or other suppliers of goods or
services for the Businesses.

 

“Turnover Agreement” means an agreement between Seller and Purchasers to be
executed at each of the Skylift Closing and at the Closing pursuant to which
Seller agrees to turn over certain assets to the Purchaser at the expiration or
termination of the Skylift Sublease, or the Cypress Leases, as described in
Section 2.3.2 of the Agreement.

 

“UCC” means the Uniform Commercial Code in effect in the States of Tennessee and
Michigan, as amended from time to time.

 

9



--------------------------------------------------------------------------------

“VANOC” means the Vancouver Organizing Committee For The 2010 Olympic Paralympic
Winter Games, a Part II Canada Corporations Act corporation organized under the
laws of Canada.

 

“VANOC Agreement” means that certain Games Venue Agreement dated December 10,
2002, by and between CBRLP and Vancouver 2010 Bid Corporation, as amended by an
Amending Agreement dated May 26, 2003, which VANOC Agreement was assumed by
VANOC.

 

“Warranties” has the meaning set forth in Section 2.2.6(viii).

 

2. PURCHASE AND SALE, ASSETS AND LIABILITIES

 

2.1. Purchase and Sale.

 

The Sellers agree to sell the Assets to the Purchaser free and clear of all
Encumbrances save and except for the Permitted Encumbrances and the Purchaser
agrees to buy the Assets from the Sellers, all in accordance with the terms and
conditions set out in this Agreement.

 

2.2. Description of the Assets.

 

In this Agreement, the “Assets” means all of the following (but expressly
excluding only the Excluded Assets):

 

2.2.1 Lands. The exclusive rights to use the Cypress Premises under the Cypress
Permit, and to use the Skylift Premises under the Skylift Lease, together with
all appurtenant easements and any other licenses, rights, benefits and interests
appurtenant thereto (the “Lands”).

 

2.2.2 Improvements. All buildings, structures and improvements located on or
affixed to the Premises and all fixtures on the Premises which constitute real
property under Applicable Law (collectively, referred to as the “Improvements”:
the Lands and the Improvements are collectively referred to as the “Real
Property”).

 

2.2.3 Fixtures. All fixtures attached to and forming a part of the Real
Property, other than those which constitute Improvements (collectively, the
“Fixtures”).

 

2.2.4 Tangible Personal Property. All Tangible Personal Property, including
without limitation any and all furniture, equipment, machinery, tools,
appliances and vehicles, including without limitation snow plow trucks, loaders,
graders, and snowmobiles, whether owned or leased by a Seller (free of any liens
or encumbrances) located at or used in connection with the Businesses as well as
items that a Seller has ordered but has not yet received. Attached as Schedule
2.2.4 is a complete and accurate list of all Tangible Personal Property.

 

10



--------------------------------------------------------------------------------

2.2.5 Intangible Assets. Subject to the provisions of Section 2.3.2, any and all
of the following items which collectively shall be referred to as the
“Intangible Assets”:

 

i. Contracts. All of a Seller’s right, title and interest in and to any
contracts and agreements benefiting the Assets or the Businesses (collectively,
the “Contracts”) to the extent that such contracts are transferable and
Purchaser chooses to accept an assignment thereof, a complete list of which
Contracts is set forth in Schedule 5.1.13, together with all deposits made or
held by a Seller thereunder, all to the extent that such deposits are
transferable, together with all security deposits held by a Seller thereunder.

 

ii. Marketing Materials. All of a Seller’s right, title and interest in and to
any phone and facsimile numbers, customer and supplier lists, credit records,
labels and promotional literature with respect to the Businesses.

 

iii. Licenses and Permits. All of a Seller’s right, title and interest in and to
any licenses, permits, consents, authorizations, approvals, registrations and
certificates issued by any Governmental Authority which are held by the Seller
with respect to the Real Property or the Businesses, including, without
limitation, those necessary for the use, operation, or occupancy of the Real
Property or the Businesses, a complete listing of which is attached hereto as
Schedule 5.1.10 (collectively, the “Licenses and Permits”), together with any
deposits made by a Seller thereunder.

 

iv. Intellectual Property. All of a Seller’s right, title and interest in and to
any Intellectual Property as defined in Section 5.1.4, including all registered
and unregistered symbols, logos, intellectual property, tradenames, trademarks
and variations thereof used in connection with either of the Premises (but
excluding any of the foregoing items to the extent relating to a specific
Tenant) (collectively, the “Trademarks”); provided that, in the case of data
including customer and employee data, Sellers shall only sell and assign to the
Purchaser hereunder a copy of such data for use by Purchaser and Sellers shall
retain full right and title to use such data without restriction. A true and
accurate list of all Trademarks which are the subject of registration or
application for registration is attached hereto as Schedule 2.2.6 (iv).

 

v. Books and Records. All of a Seller’s books and records which relate to the
Real Property or the Businesses, but expressly excluding all documents and other
materials which are legally privileged or constitute attorney work product
(collectively, the “Books and Records”).

 

vi. Plans and Specifications. All of a Seller’s right, title and interest in and
to any plans and specifications, blue prints, architectural plans, engineering
diagrams and similar items, if any, within the control of the Seller which
specifically relate to the Real Property to the extent that the foregoing are
transferable (collectively, the “Plans and Specifications”).

 

vii. Property Reports. All of a Seller’s right, title and interest in and to any
Environmental Reports, soil reports, and property condition reports.

 

viii. Warranties. All warranties and guaranties held by a Seller with respect to
any Improvements, to the extent that such warranties are transferable
(collectively, the “Warranties”).

 

11



--------------------------------------------------------------------------------

2.3. Excluded Assets.

 

Notwithstanding anything to the contrary in Section 2.2, the following property,
assets, rights and interests are excluded from the Assets that will be conveyed
to Purchaser (collectively, the “Excluded Assets”):

 

2.3.1 Cash. Except for deposits expressly included in Section 2.2.5(i), all cash
on hand or on deposit in any operating account or other account or reserve
maintained in connection with the Real Property or the Businesses, short-term
deposits, treasury bills, certificates of deposit, investments in short-term
commercial paper, guaranteed investment certificates or other deposit
securities, refunds in respect of reassessments for Taxes pertaining to the
Businesses or Assets including any claims for refunds of Taxes paid or Taxes
reimbursed from Governmental Authorities.

 

2.3.2 Certain Intangible Assets; Consumables and Inventory. Subject to the
provisions of this Section 2.3.2 and the Turnover Agreement, all food, liquor,
wine, consumable supplies, rental equipment, retail inventory (collectively, the
“Consumables and Inventory”). Purchaser is a passive investor in real estate
assets and related personal property and has no intent to be the purchaser or
operator of the Businesses. The parties intend to negotiate and enter into, at
the Skylift Closing, a Sublease Agreement (the “Skylift Sublease”) by which
Purchaser or its nominee subleases the Skylift Premises and certain personal
property to Skylift, and at the Closing, a Sub-Permit and Lease Agreement (the
“Cypress Lease”) (being the Subpermit and Sublease referred to in Section 7.1.4)
pursuant to which Purchaser or its nominee grants a sub-permit and lease of the
Cypress Premises and certain of the personal property to CBRLP, each of whom
will be obligated thereby to continue the operation of the Businesses throughout
the term of the Skylift Sublease and Cypress Lease respectively. The parties
recognize that all Consumables and Inventory and many of the Intangible Assets
are important for the continued operation of the Businesses, but, because of the
requirement that Purchaser and its nominees be passive investors, will be
excluded assets and shall be retained by Sellers so long as they are operating
the Businesses, but that upon termination of the Skylift Sublease and the
Cypress Lease, the Consumables and Inventory and the Intangible Assets will be
turned over to the Purchaser or the replacement operator designated by the
Purchaser in accordance with the Skylift Sublease or the Cypress Lease and the
Turnover Agreement. Purchaser will pay Seller the value of such Consumables and
Inventory at the time of turnover with a credit for the value of the existing
Consumables and Inventory, all as described and as determined by the Turnover
Agreement. Consequently, the Consumables and Inventory will be excluded from the
transfer and will be retained by the Sellers, for use in the operation of the
Businesses, subject to the terms of each of the Turnover Agreements, as
applicable, to be entered into at each of the Skylift Closing and the Closing.
Similarly, the Sellers and Purchaser have identified those specific Intangible
Assets which will be retained by the Sellers for continued use in the operation
of the Businesses, subject to the terms of each of the Turnover Agreements. The
Consumables and Inventory and the retained Intangible Assets are identified on
Schedule 2.3.2 attached hereto (the “Retained Business Assets”).

 

12



--------------------------------------------------------------------------------

2.4. Retained Liabilities.

 

At Closing, the Sellers shall retain all Liabilities for, and the Purchaser
shall not have any obligation or Liability concerning (collectively, the
“Retained Liabilities”):

 

i. any Liabilities under the Retained Business Assets and otherwise Liabilities
which have arisen or accrued and pertain to a period prior to the Closing Date,
including, without limitation, the Liability for the payment of any amounts due
and payable or accrued but not yet due or payable prior to the Closing Date
under the Contracts and Licenses and Permits; and

 

ii. the payment of all Taxes and assessments; and

 

iii. the employment of any Employees of the Seller and/or in connection with the
Assets, including the payment of any compensation, accrued paid time off, sick
time, personal days and any amounts accrued under any Employee benefit or
welfare plan and all pension plan Liabilities, in each and every case whether
pertaining to the period prior to, on or after the Closing Date as the Purchaser
will not be hiring any Employees and the Seller will continue to employ each and
every one of the Employees on terms and conditions as good or better than those
in existence as of the date hereof; and

 

iv. any claim for personal injury or property damage to a Person which is based
on any event which occurred at the Real Property prior to the Closing Date and
thereafter while the Skylift Sublease or Cypress Lease remain in effect; and

 

v. any Liabilities (including costs of cleanup, containment of other
remediation) arising from or in connection with any Environmental Laws, or any
environmental, health and safety liabilities arising out of or relating to
(i) the ownership or operation by any Person of any of the facilities, Assets or
the Businesses of Sellers, or (ii) any bodily injury (including illness,
disability and death, regardless of when any bodily injury occurred, was
incurred or manifested itself), personal injury, property damage (including
trespass, nuisance, wrongful eviction and deprivation of the use of real
property) or other damage of or to any Person or any assets in any way arising
from or allegedly arising from any hazardous activity conducted by any Person
with respect to the Assets or the Businesses of Sellers that was present or
suspected to be present on or before the Closing Date or thereafter while any
Sublease or Subpermit remains in effect, on, within or at the Real Property (or
present or suspected to be present on any other property, if such Hazardous
Material emanated or allegedly emanated from any property and was present or
suspected to be present on the Real Property or the Premises, on or prior to the
Closing Date or thereafter while any Sublease or SubPermit remains in effect),
or (iii) any Hazardous Substance released or allegedly released by any Person on
or at the Premises at any time on or prior to the Closing Date or thereafter
while any Sublease or Sub-permit remains in effect, it being acknowledged that
Liability for any Hazardous Materials first appearing after the date of the
closing of each of the Skylift Assets and of the Cypress Assets shall be
governed by the terms of the Subpermit or Sublease as appropriate.

 

13



--------------------------------------------------------------------------------

vi. The rights and obligations of the Parties under this Section 2.4 shall
survive the Skylift Closing or the Closing, as applicable, for the period set
forth in Section 12.1 and subject to the limitations of liability set out in
Section 12.5.

 

3. PURCHASE PRICE

 

3.1. Purchase Price.

 

The purchase price for the Assets is US $47,440,000.00 (the “Purchase Price”).
This purchase price shall be adjusted at Closing as expressly provided in
Article 9 of this Agreement.

 

3.2. Payment of Purchase Price.

 

3.2.1 Deposit. US $1,000,000.00 (the “Deposit”) which amount was paid by wire
transfer to Escrow Agent, in trust, upon the execution of this Agreement, and
which shall be held by the Escrow Agent in an interest bearing account and shall
be released: (i) to the Sellers on the Closing Date and credited against the
amount of the Purchase Price owing to the Sellers; or (ii) to the Sellers if
this Agreement is terminated due to a Purchaser default pursuant to
Section 10.2; or (iii) to the Purchaser if this Agreement is terminated for any
reason other than a default of the Purchaser under Section 10.2.

 

3.2.2 Payment at Closing. At the Skylift Closing and at the Closing, the
Purchaser shall pay to the appropriate Seller by wire transfer, an amount equal
to the Purchase Price allocable to the Assets being purchased (as adjusted
pursuant to credits and debits provided for hereunder). The Purchaser shall
cause the wire transfer of funds to be received by the Escrow Agent no later
than 3:00 p.m. (Eastern Time) on the Closing Date.

 

3.2.3 Method of Payment. All amounts to be paid by the Purchaser to the Seller
pursuant to this Agreement shall be paid by wire transfer of immediately
available U.S. federal funds.

 

3.3. Allocation of Purchase Price.

 

3.3.1 The Parties agree that the Purchase Price shall be allocated among the
Cypress Assets and the Skylift Assets, the Real Property and the Personal
Property as set forth in Schedule 3.3. The Parties acknowledge and agree that
the allocation set forth in Schedule 3.3 represents an arm’s length agreement
based on the Parties’ best judgment as to the fair market value of the Real
Property. The Parties shall file all federal, state, provincial and local or
municipal tax returns and related tax documents consistent with the allocation
set forth in Schedule 3.3, as the same may be adjusted pursuant to Article 9 or
any other provision in this Agreement.

 

3.4. Goods and Services and Social Service Tax.

 

The Purchaser will pay all GST and all Provincial sales tax payable pursuant to
the Social Service Tax Act, in each case, to the extent payable on the Purchase
Price for the Cypress Assets directly to the appropriate Government Authority
and provide evidence of said payment to the Seller; provided that if the
Purchaser is registered for the purposes of the payment of GST, to the

 

14



--------------------------------------------------------------------------------

extent permitted by law, the Purchaser may self assess for GST purposes in lieu
of paying the GST to the Seller, provided that prior to Closing, the Purchaser
provides to the Seller with reasonable evidence as to such GST registration.

 

4. DUE DILIGENCE AND INSPECTION

 

4.1. Right to Inspect.

 

4.1.1 The Purchaser and the Purchaser’s Inspectors shall have the right to enter
upon the Real Property from time to time on not less than two (2) Business Days’
notice, at the risk of the Purchaser, and to perform, at the Purchaser’s
expense, such inspections of and concerning the Assets and other tests, studies,
reviews and investigations, as the Purchaser may deem appropriate in the
Purchaser’s sole discretion from time to time. In addition, the Purchaser shall
have the right but not the obligation to contact such Governmental Authorities
and other interested parties as the Purchaser may elect in its sole discretion
in connection with this transaction. To the extent in the Seller’s possession or
control, Seller has furnished to the Purchaser copies of the following, each of
which, to the Seller’s Knowledge, is or will be a true, correct and complete
copy of the document it purports to be, as at the date hereof:

 

i. The Cypress Permit;

 

ii. The Skylift Lease;

 

iii. (All material Licenses and Permits affecting the Real Property, Premises or
the Businesses in any material respect;

 

iv. The most recent real estate tax statements with respect to the Real Property
and notices of assessed value for the Real Property issued by applicable
authorities;

 

v. All Contracts affecting the Real Property, the Premises or the Businesses in
any material respect;

 

vi. All tenant leases and all agreements for real estate commissions, brokerage
fees, finder’s fees or other compensation payable in connection therewith which
will be binding on the Purchaser; and

 

vii. The VANOC Agreement.

 

4.2. Matters Relating to Title.

 

4.2.1 Title. At the Skylift Closing or on the Closing Date, as applicable, the
Sellers shall convey to the Purchaser good and marketable licensed or leasehold
title to the Assets, free and clear of all Encumbrances, save and except for the
Permitted Encumbrances (provided each of said Permitted Encumbrances are in good
standing, if applicable). The Sellers covenant and agree, on or before the
Skylift Closing or the Closing Date, to discharge at its sole cost and expense,
any Encumbrances affecting title to each of the Premises other than the
Permitted Encumbrances and to remedy work orders or deficiency notices affecting
each of the Premises.

 

15



--------------------------------------------------------------------------------

4.2.2 State of Title. Purchaser has undertaken to obtain the following title
information regarding the Assets:

 

i. Land America Title Insurance Commitment No. 82595 issued by Tennessee Valley
Title Insurance Co. dated September 1, 2005 (the “Title Commitment”), evidencing
those Permitted Encumbrances described in Schedule 4.2. Seller agrees that it
will satisfy all Schedule B-1 requirements for issuance of the title policy
(“Title Policy”) as set forth in the Title Commitment (including delivery of a
release of satisfaction of the mortgage described therein);

 

ii. UCC searches in Tennessee and Michigan with respect to Skylift, evidencing
that there are no UCC Financing Statements filed affecting the Skylift Premises;

 

iii. A search of the records under the Personal Property Security Act in British
Columbia with respect to CBRLP and the Premises and evidencing the filings
described on Schedule 4.2.2, all of which shall be considered Permitted
Encumbrances; and

 

iv. A survey of the Skylift Premises prepared by Gatlinburg Land Surveying dated
November 7, 2005.

 

4.2.3 Failure of Title. If at the Skylift Closing or on the Closing Date, as
applicable, title to the Real Property is not insurable or if the Assets are
subject to any Encumbrance or title defect which is not a Permitted Encumbrance,
and the Seller is unable to cure the same, the Purchaser may elect, as its sole
right and remedy, either (i) to take such title to the Assets as the Seller can
convey, with no abatement of the Purchase Price (except to the extent of
monetary liens and security interests of a definite, fixed and ascertainable
amount not in excess of the Purchase Price), or (ii) to terminate this
Agreement. Seller shall obtain a release of all mortgages, liens and security
interests encumbering the Real Property or the Tangible Personal Property, other
than Permitted Encumbrances, prior to the Skylift Closing with respect to the
Skylift Assets and prior to Closing with respect to the Cypress Assets. Seller
and Purchaser acknowledge the existence of certain survey defects with respect
to the Skylift Premises which the Purchaser and Seller have agreed to resolve in
the manner described in Section 4.2.7 of this Agreement.

 

4.2.4 Updated Title Commitment or Survey. If prior to either the Skylift Closing
or the Closing, any update of the Title Commitment or UCC/PPSA searches, as
applicable, disclose any Title Exception which is not disclosed in the original
Title Commitment or UCC/PPSA searches previously obtained by the Purchaser (a
“New Title Exception”) (copies of which have been timely provided to the
Sellers), or any update of the Surveys delivered to the Purchaser discloses any
Survey Defect which is not disclosed in a Survey previously delivered to the
Purchaser (a “New Survey Defect”), the Seller shall exercise commercially
reasonable diligent efforts to remove or cure such New Title Exception or New
Survey Defect at or prior to the relevant closing. If Seller fails to remove or
cure such New Title Exception or New Survey Defect in its entirety by the
relevant closing, then Purchaser shall have the right, in its absolute
discretion, to elect, upon written notice to the Seller to either (A) defer the
Closing Date for a reasonable period not exceeding sixty (60) days to give the
Seller an opportunity, at the Sellers’ sole option and at the Sellers’ sole cost
and expense, to either (i) remove any Encumbrance or

 

16



--------------------------------------------------------------------------------

other title objection which is not a Permitted Encumbrance, or (ii) provide the
Title Company and the Purchaser such assurances as the Title Company and the
Purchaser requires to insure the Purchaser at the Sellers’ sole cost and expense
in a manner acceptable to the Purchaser against any loss arising from such
encumbrances or other title objections, or (B) to do neither (i) nor (ii) of
clause (A) above, in which event the Purchaser shall have the option available
to it in Section 4.2.3. In addition if the New Title Exception or New Survey
Defect is caused by Seller, the right to sue for damages. The Seller will not
create or permit to exist any New Title Exception or New Survey Defect.

 

4.2.5 Title Policies. At the Skylift Closing or Closing, as applicable, the
Seller shall take such steps as may be necessary to cause the Title Company to
issue unconditional commitments to issue the Title Policies to the Purchaser,
which have been pre-approved by the Purchaser in all respects subject only to
the Permitted Encumbrances, or alternatively, to commit in writing to issue such
Title Policies to the Purchaser post-Closing.

 

4.2.6 Conveyance of the Assets. At the Skylift Closing or Closing, as
applicable, the Sellers shall convey to the Purchaser good and marketable title
to the Assets as follows: (A) the Real Property subject only to Permitted
Encumbrances, and (B) the remainder of the Assets, free and clear of all
Encumbrances.

 

4.2.7 Survey Defects Affecting the Skylift Premises. To the extent the survey
described in Section 4.2.2 (iv) above evidences certain survey
defects and required improvements to the Skylift Premises which remain
outstanding following the Skylift Closing, the Seller and Purchaser have agreed
that such matters will be addressed pursuant to that certain post-closing
agreement executed by the parties and dated concurrently herewith (the ”Skylift
Post-closing Agreement”).

 

4.3. Equipment Leases.

 

If any equipment used by Sellers in connection with Sellers’ operation of the
Businesses on the Premises is leased or lease-financed, then Sellers, subject to
the consent of the equipment lessor, assign the Sellers’ rights under such
leases (including any purchase option) to Purchaser, [reserving in such
assignment the obligation to make all payments on a timely basis for the benefit
of Purchaser and the obligation to pay the purchase price for such equipment at
the conclusion of the lease term, with such security for Seller’s obligation as
Purchaser may reasonably require as a condition for Purchaser’s acceptance of
such assignment.] A complete list of all such equipment leases is attached
hereto as Schedule 4.4.

 

4.4. Contracts Requiring Consent.

 

If a consent or approval of a third party is required to permit the transfer or
assignment to the Purchaser of the Sellers’ interest in any of the Contracts
(including leases for equipment) is not received on or before the Closing, and
if, notwithstanding such non-receipt, the Sellers and the Purchaser proceed to
complete the sale and the purchase of the Assets contemplated by this Agreement,
the transfer or assignment of those Contracts (including leases for equipment)
in respect of which the required consent has not been received on or before the
Closing will not be effective in each case until the applicable consent or
approval has been received and such

 

17



--------------------------------------------------------------------------------

Contract (including leases for equipment) will be held by the Sellers following
the Closing in trust for the benefit and exclusive use of the Purchaser. The
Sellers shall continue to use all reasonable efforts to obtain the required
consents and approvals and shall only make use of such Contracts (including
leases for equipment) for the benefit of the Purchaser provided such use does
not conflict with the terms of such Contracts (including leases for equipment).
Seller will apply for and request consent within ten (10) days after the date of
the Agreement.

 

4.5. Tangible Personal Property Review.

 

Prior to the Skylift Closing and Closing Date, as applicable, Purchaser and its
representatives shall be permitted to enter the Premises on reasonable advance
notice (in accordance with Section 4.1 for the purpose of taking an inventory of
all Tangible Personal Property related to the Businesses.

 

4.6. Audited Financial Statements and Appraisals.

 

To the extent that the Sellers do not have audited financial statements with
respect to the Businesses for the three calendar years preceding the date of
this Agreement, Seller and Purchaser will make arrangements for the completion
of such audited financial statements prior to the Closing, all at Purchaser’s
sole cost and expense. Sellers will cooperate with the appraisers retained by
the Purchaser for purposes of appraising the value of the Assets and promptly
provide such information as may be reasonably required by such appraisers.

 

4.7. Release and Indemnification.

 

The Purchaser (for itself and all the Purchaser’s Indemnitees) hereby releases
the Sellers’ Indemnitees for any Indemnification Loss incurred by any Purchaser
Indemnitee arising from or in connection with the Inspections, except to the
extent resulting from the gross negligence or willful misconduct of any Sellers’
Indemnitee. The Purchaser shall defend, indemnify and hold harmless the Sellers’
Indemnitees in accordance with Article 12 from and against any Indemnification
Loss incurred by the Sellers’ Indemnitees arising from or in connection with the
Inspections, except to the extent resulting from the gross negligence or willful
misconduct of any Sellers’ Indemnitee.

 

5. REPRESENTATIONS AND WARRANTIES

 

5.1. The Seller’s Representations and Warranties.

 

To induce the Purchaser to enter into this Agreement and to consummate the
transactions described in this Agreement, each Seller hereby makes the following
representations and warranties in this Section 5.1 each as to its respective
Assets and Business and concerning the respective Seller only, upon which the
Sellers each acknowledge and agree that the Purchaser is entitled to rely, and
as of the Skylift Closing and the Closing shall provide a certificate
reconfirming that all such representations and warranties remain true and
correct as of the Skylift Closing and Closing, as applicable, concerning their
respective Assets and Business.

 

5.1.1 Organization and Power. The Seller is duly incorporated or formed (as the
case may be), validly existing, in good standing in the jurisdiction of its
incorporation or

 

18



--------------------------------------------------------------------------------

formation, and is qualified to do business in the jurisdiction in which its
Assets are located, and has all requisite power and authority to own the Assets
and conduct its Businesses as currently owned and conducted. Cypress Bowl ULC is
the only general partner of CBRLP and Boyne Canada ULC is the only limited
partner of CBRLP.

 

5.1.2 Authority and Binding Obligation. The Seller has full power and authority
to execute and deliver this Agreement and all other documents to be executed and
delivered by it pursuant to this Agreement (collectively, the “Seller’s
Documents”), and to perform all obligations required of it under this Agreement
and each of the Seller’s Documents. The execution and delivery by Seller of this
Agreement and, when executed and delivered, each of the Seller’s Documents, and
the performance by Seller of its obligations under this Agreement and, when
executed and delivered, each of the Seller’s Documents, have been, or will have
been, duly and validly authorized by all necessary action by the Seller. This
Agreement and when executed and delivered the Seller’s Documents, constitute or
will constitute legal, valid and binding obligations of the Seller enforceable
against the Seller in accordance with its and their terms, except to the extent
the Purchaser itself is in default hereunder or thereunder.

 

5.1.3 Title to the Lands and Personal Property. CBRLP is the absolute owner and
holder of the rights to use the Cypress Premises under the Cypress Permit.
Skylift is the absolute owner and holder of the rights to use the Skylift
Premises under the Skylift Lease. Each Seller is the absolute owner of the
Improvements and the undisputed owner of all of the Personal Property (other
than Personal Property that is leased pursuant to the equipment leases described
in Schedule 4.3), free and clear of all Encumbrances other than Permitted
Encumbrances, excepting such Encumbrances as shall be paid off and released at
or prior to Closing.

 

5.1.4 Intellectual Property. To the Seller’s Knowledge, Seller owns all rights
in, and has all rights necessary to transfer those Assets constituting
Intellectual Property to be sold and conveyed hereunder. For the purposes of
this Agreement, “Intellectual Property” means (i) any patent, copyright,
trademark, service marks, trade name, licenses, franchises or domain name
(regardless of whether such rights have been registered), (ii) registrations and
applications for registration of any of the foregoing rights listed in clause
(i) of this definition, (iii) data of any kind, subject to existing applicable
privacy laws, including rights to use personally-identifiable information
relating to any natural person or any e-mail address, and (iv) any other
proprietary or intellectual property rights of any kind. Without limiting the
forgoing, Seller has the right to use those Trademarks shown on the attached
Schedule 2.2.6(iv), and Seller has not received notification of any claims or
actions by any party disputing or challenging Seller’s right to use such name.

 

5.1.5 Consents and Approvals; No Conflicts. Subject to the recording of any of
the Seller’s Documents as appropriate, no filing with, and no permit,
authorization, consent or approval of, any Governmental Authority or other
Person is necessary for execution or delivery by the Seller of any of the
Seller’s Documents, or the performance by the Seller of any of its obligations
under this Agreement or any of the Seller’s Documents or the consummation by the
Seller of the transactions described in this Agreement, except to the extent
such permit, authorization, consent or approval has been or will be obtained by
the Seller prior to Closing other than with respect to those Contracts for which
consent to assignment has not been obtained prior to Closing and which will be
subject to the provisions of Section 4.4. The foregoing

 

19



--------------------------------------------------------------------------------

representation is qualified in that Seller will use diligent reasonable
commercial efforts to obtain: (a) with the assistance and cooperation of the
Purchaser, the consent and approval of the Minister of Environment to the
assignment to Purchaser (or a Purchaser Affiliate), and a Subpermit back to
Seller (or a Seller Affiliate) of the Cypress Permit, and (b) a waiver by the
existing fee owner of the Skylift Premises of its purchase option under the
Skylift Lease. Neither the execution and delivery by the Seller of this
Agreement or any of the Seller’s Documents, nor the performance by the Seller of
any of their obligations under this Agreement or any of the Seller’s Documents,
nor the consummation by the Seller of the transactions described in this
Agreement, will (A) violate any provision of the Seller’s organizational or
governing documents, (B) violate any Applicable Law to which the Seller are
subject, (C) to the Seller’s Knowledge, result in a violation or breach of, or
constitute a default under any of the Contracts that affect any of the Assets or
Businesses, or Seller in any respect, subject to obtaining consent to assignment
and transfer of same in accordance with their terms, including without
limitation the Cypress Permit, or (D) result in the creation or imposition of
any lien or encumbrance on any of the Assets or any portion thereof.

 

5.1.6 Compliance with Applicable Law and Permitted Encumbrances. The Seller has
not received any written notice, of and to Seller’s Knowledge there is no,
violation of any Applicable Law with respect to any of the Assets which has not
been cured or dismissed, including, but not limited to, those of environmental
agencies, with respect to the ownership, operation, use, maintenance or
condition of the Assets. The Seller has neither received, nor given, any written
notice of any violation of any Permitted Encumbrance which is material to the
ownership, value or operation of any of the Assets, which has not been cured or
dismissed.

 

5.1.7 Litigation. Other than as set out in Schedule 5.1.7, the Seller has not
(i) been served with any court filing in any litigation with respect to any
Assets or the Businesses in which the Seller is named a party which has not been
resolved, settled or dismissed and which could otherwise reasonably result in an
adverse affect on the Assets, the Businesses, or Seller’s title to any of the
Assets or (ii) received written notice of any claim, charge or complaint from
any Governmental Authority or other Person pursuant to any administrative,
arbitration or similar adjudicatory proceeding with respect to any Assets or the
Businesses which has not been resolved, settled or dismissed and which could
reasonably result in an adverse affect on the Businesses or Seller’s Assets.
Attached as Schedule 5.1.7 is a true and complete list and description of all
such litigation matters presently affecting the Assets or Businesses, including
any matters or incidents which, though not presently pending, will likely result
in litigation which could materially affect the Assets and Businesses.

 

5.1.8 Condemnation. The Seller has not received any written notice of any
pending condemnation or expropriation proceeding or other proceeding in eminent
domain, and to the Seller’s Knowledge, no such condemnation or expropriation
proceeding or eminent domain proceeding is threatened affecting any of the Real
Property or any portion thereof.

 

5.1.9 Taxes and Assessments. Other than as disclosed on Schedule 5.1.9 attached
hereto: (i) all Taxes which would be delinquent if unpaid have been, or will at
the Closing Date, to the extent that such Taxes at such date would be delinquent
if not paid; (ii) the Seller has not received any written notice for an audit or
delinquency of any Taxes with respect to any Assets which has not been resolved
or completed; (iii) the Seller is not currently

 

20



--------------------------------------------------------------------------------

contesting any Taxes with respect to any Assets; (iv) all sales, use and payroll
taxes to which the Businesses are subject have been paid as required and all tax
returns and reports have been duly filed; and (v) to the Seller’s Knowledge,
there are not outstanding unpaid assessment notices against the Assets.

 

5.1.10 Licenses and Permits. The Seller has made available to the Purchaser a
true and complete copy of the Licenses and Permits material to ownership and
operation of the Assets or Businesses, a complete listing of which is attached
hereto as Schedule 5.1.10. Except as set forth on Schedule 5.1.10, the Seller
has not received any written notice from any Governmental Authority or other
Person of (i) any violation, suspension, revocation or non-renewal of any
Licenses and Permits that materially affect an Asset or the Businesses that have
not been cured or dismissed, or (ii) any failure by the Seller to obtain any
Licenses and Permits that materially affect an Asset or the Businesses that have
not been cured or dismissed.

 

5.1.11 Real Property Leases. The Seller has not granted to any party any
license, lease, easement or other right relating to the use or possession of the
Real Property or any part thereof, and there are no leases, subleases, licenses,
permits, concessions, or other similar agreements encumbering the Skylift
Premises or the Cypress Premises, except as set out in Schedule 5.1.13. The
Seller has made available to the Purchaser a true and complete copy of all such
leases, subleases, licenses, permits, concessions or other similar agreements
(“leases”). To the Seller’s Knowledge, (i) the Seller has neither given nor
received any written notice of any breach or default under such leases which
have not been cured, (ii) no tenants under such leases are entitled to any
rebates, rent concessions or free rent, (iii) no rents due under the leases are
presently assigned, hypothecated or encumbered by the Seller, other than in
connection with any mortgage encumbering the Real Property which shall be
satisfied prior to or in connection with the Closing, (iv) no tenant has
notified the Seller in writing of its intent to terminate a lease prior to
expiration of the term of such lease; and (vii) no written notice of any default
by a Seller under such leases has been received by the Sellers.

 

5.1.12 Purchase Rights. There are no purchase contracts, options, rights of
first refusal or offer or other rights or agreements of any kind, whereby any
Person other than the Purchaser will have acquired or will have any right to
acquire all or any portion of the Assets.

 

5.1.13 Contracts. Schedule 5.1.13 sets forth a true, correct and complete list
of the Contracts material to ownership and operation of the Assets and
Businesses. The copies heretofore delivered to the Purchaser are true, correct
and complete in all material respects, and (ii) Sellers are not in default and
to Sellers’ knowledge no other party to any Contract is in breach or default
under any material obligation thereunder or any provisions thereof.

 

5.1.14 Bankruptcy. None of the Sellers and/or the partners of the Sellers are
insolvent within the meaning of Title 11 of the United States Code, as amended
or (ii) a bankrupt or a insolvent person within the meaning of the Companies’
Creditors Arrangement Act and/or the Bankruptcy and Insolvency Act (Canada), as
amended (all of said statutes being collectively, the “Bankruptcy Code”), and
Seller has not ceased to pay its debts as they become due. Seller has not filed
or taken any action to file a voluntary petition, case or proceeding under any
Section or chapter of the Bankruptcy Code, or under any similar law or statute
of the United States, of Canada, or any political subdivision thereof, relating
to bankruptcy, insolvency, reorganization,

 

21



--------------------------------------------------------------------------------

winding up or composition or adjustment of its debts and no such petition, case
or proceeding has been filed against it which has not been dismissed, vacated or
stayed on appeal and Seller has not been adjudicated as a bankrupt or insolvent
or consented to, nor filed an answer admitting or failing reasonably to contest
an allegation of bankruptcy or insolvency. Seller has not sought, or consented
to or acquiesced in, the appointment of any receiver, trustee, liquidator or
other custodian of it or a material part of its assets, and Seller has not made
or taken any action to make a general assignment for the benefit of creditors or
an arrangement, attachment or execution has been levied and no tax lien or other
governmental or similar lien has been filed, against it or a material part of
its Assets, which has not been duly and fully discharged prior to the date
hereof.

 

5.1.15 Applicable Laws. No Seller has received any written notice of any
violation of any provision of Applicable Law with respect to the ownership,
operation, use, maintenance or condition of the Assets, which violation has not
been remedied.

 

5.1.16 Insurance Policies. Seller has not received written notice from any
insurance carrier of defects or inadequacies in the Assets which, if
uncorrected, would result in a termination of insurance coverage or a material
increase in the premiums charged therefor.

 

5.1.17 Tradenames and Trademarks. The Sellers have the right to use and will
take all actions necessary to convey the Trademarks owned by Seller to Purchaser
and assign to Purchaser the non-exclusive license and right to use all
Trademarks not owned by Seller but used by Sellers in connection with the
operation of the Business.

 

5.1.18 Management Agreements. The Sellers are not a party to any management or
franchise agreements with respect to the Assets, except for management
agreements with an Affiliate that do not involve any management of the Premises
other than maintenance, administration and related services.

 

5.1.19 Environmental Condition of Assets. Except for all matters described in
the Environmental Reports, or described in the Environmental Issues
Proposal referred to in Section 7.1.6, Seller represents that:

 

i. To the Seller’s Knowledge, except as set forth in the Property Condition
Evaluations and the Environmental Reports, there are no underground storage
tanks and the Real Property does not contain any Hazardous Substances (other
than any Hazardous Substances situated at the Real Property in the Ordinary
Course of Business or the ordinary course of business of any tenant or other
occupant of the Real Property which are stored, held, used and disposed of in
compliance with Environmental Laws) and the Seller does not have any Seller’s
Knowledge of any Environmental Claims or Environmental Liabilities in respect of
the Real Property.

 

ii. The Sellers have not received any written notice which remains outstanding
of any violation of any Environmental Laws and there are no writs, injunctions,
orders or judgments outstanding, or lawsuits, claims, proceedings, actions,
prosecutions, charges, or hearings against the Sellers, relating to the
discharge, deposit, escape or release of any hazardous waste or contaminant (as
identified in the Environmental Laws) into the natural

 

22



--------------------------------------------------------------------------------

environment in, on, over, under or at the Real Property, and there are no
outstanding orders or directions issued against the Sellers relating to
environmental matters requiring any work, repairs, construction or capital
expenditures with respect to the Assets and the conduct of the Business at the
Premises, nor have the Sellers received any written notice of any of the
foregoing matters.

 

iii. To Seller’s Knowledge, the Sellers have not, and no other party has,
released, spilled, leaked, pumped, poured, emitted, emptied, discharged,
deposited, disposed or dumped any Hazardous Substances into the environment
(including the air, land, surface water and ground water) in, on, over, under,
at or adjacent to the Real Property and the Sellers have not and, to Sellers
Knowledge, no other party has used the Real Property at any time for the
treatment, transportation, handling, manufacture, storage or disposal of
Hazardous Substances.

 

iv. To Seller’s Knowledge, (a) neither of the Premises or Improvements has been
insulated with urea formaldehyde foam insulation or asbestos and (b) the
Premises do not contain any polychlorinated biphenyls or any other Hazardous
Substances and (c) the Real Property has not been used at any time as a waste
disposal site, and (d) the Premises do not contain any underground storage
tanks.

 

5.1.20 Finders and Investment Brokers. The Seller has not dealt with any Person
who has acted, directly or indirectly, as a broker, agent, finder, financial
adviser or in such other capacity for or on behalf of the Seller in connection
with the transactions described by this Agreement in a manner which would
entitle such Person to any fee or commission in connection with this Agreement
or the transactions described in this Agreement.

 

5.1.21 Foreign Person. Skylift is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) for the purposes of the provisions of
Section 1445(a) of the Code. CBRLP and each of its partners is not a
non-resident of Canada within the meaning of Section 116 of the Income Tax Act
(Canada) and it shall receive the balance of the Purchase Price on Closing on
its own account and not as agent or trustee or nominee for any other person.

 

5.1.22 Financial Statements. The income statements, balance sheets, cash flow
and profit and loss statements for the Real Property for fiscal years ended
December 31, 2002, 2003, and 2004, and the statements from the first two
quarters of 2005, which were provided to the Purchaser: (i) are true and
complete copies of the operating statements for such period prepared by the
Seller with respect to the Businesses; and (ii) to the Seller’s Knowledge, have
been prepared in accordance with US GAAP and present fairly, in all material
respects, the operational results of the Businesses for the periods covered by
such income statements, subject to standard year-end adjustments for any year to
date income statements, and subject to any changes to presentation that were
required or requested by the Purchaser in the preparation of same.

 

5.1.23 ERISA. Neither (i) any assets of Skylift, nor (ii) any funds to be used
by Skylift with respect to the transactions contemplated pursuant to this
Agreement, are, or at Closing will be, pursuant to ERISA or the Code considered
for any purpose of ERISA or Section 4975 of the Code to be assets of a Plan.
Skylift is not executing this Agreement and will not be performing its
obligations or exercising its rights or remedies under the Agreement on behalf
of

 

23



--------------------------------------------------------------------------------

or for the benefit of any Plan. Neither the execution or delivery of this
Agreement by Skylift, nor the performance by Skylift of its obligations or the
exercise of its rights or remedies under this Agreement, nor any transaction
contemplated under this Agreement, is or will be a “prohibited transaction”
within the meaning of Section 406 of ERISA or Section 4975 of the Code. For the
purposes hereof the following terms shall have the following meanings: “Code”
shall mean the Internal Revenue Code of 1986, as amended; “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as amended (and any successor
statute and any applicable regulations or guidance promulgated thereunder); and
“Plan” shall mean a “plan” as that term is defined in Section 3(3) of ERISA or
Section 4975 of the Code.

 

5.1.24 GST. The Assets of CBRLP are all or substantially all of the property
used in a commercial activity that forms all or a part of a business carried on
by CBRLP. CBRLP has not been and is not now a financial institution for the
purposes of the Excise Tax Act (Canada). CBRLP is a registrant for the purposes
of the Excise Tax Act (Canada).

 

5.1.25 No Materially Untrue Statements or Omissions. To Seller’s Knowledge, no
representation, warranty or statement in this Agreement made by Seller contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statement of facts contained therein not materially
misleading.

 

5.2. The Purchaser’s Representations and Warranties.

 

To induce the Sellers to enter into this Agreement and to consummate the
transactions described in this Agreement, the Purchaser hereby makes the
representations and warranties in this Section 5.2, upon which the Purchaser
acknowledges and agrees that the Sellers are entitled to rely and which will be
deemed repeated on the Closing Date. To the extent Purchaser assigns to any
Affiliate its rights to purchase or convey any of the Assets at Closing,
Purchaser shall cause such assignee or designee to provide a certificate at
Closing confirming such representations and warranties as to such assignee or
designee.

 

5.2.1 Organization and Power. The Purchaser is duly incorporated, validly
existing and in good standing under the laws of its state of organization, and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as currently being conducted.

 

5.2.2 Authority and Binding Obligation. The Purchaser has full power and
authority to execute and deliver this Agreement and all other documents to be
executed and delivered by the Purchaser pursuant to this Agreement (the
“Purchaser’s Documents”), and to perform all obligations of the Purchaser
arising under this Agreement and each of the Purchaser’s Documents. The
execution and delivery by the signer on behalf of the Purchaser of this
Agreement and, when executed and delivered, each of the Purchaser’s Documents,
and the performance by the Purchaser of its obligations under this Agreement,
and when executed and delivered, each of the Purchaser’s Documents, has been, or
will be, duly and validly authorized by all necessary actions by the Purchaser.
This Agreement and, when executed and delivered, each of the Purchaser’s
Documents, constitutes, or will constitute, legal, valid and binding obligations
of the Purchaser, enforceable against the Purchaser in accordance with its and
their terms, except to the extent the Seller is in default thereunder.

 

24



--------------------------------------------------------------------------------

5.2.3 Consents and Approvals; No Conflicts. No filing with, and no permit,
authorization, consent or approval of, any Governmental Authority or other
Person is necessary for the execution or delivery by the Purchaser of this
Agreement or any of the Purchaser’s Documents, the performance by the Purchaser
of any of its obligations under this Agreement or any of the Purchaser’s
Documents, or the consummation by the Purchaser of the transactions described in
this Agreement or any of the Purchaser’s Documents. Neither the execution and
delivery by the Purchaser of any of the Purchaser’s Documents, nor the
performance by the Purchaser of any of its obligations under any of the
Purchaser’s Documents, nor the consummation by the Purchaser of the transactions
described in this Agreement, will: (A) violate any provision of the
organizational or governing documents of the Purchaser; (B) violate any
Applicable Law to which the Purchaser is subject; or (C) result in a violation
or breach of or constitute a default under any contract, agreement or other
instrument or obligation to which the Purchaser is a party or by which any of
the Purchaser’s properties are subject.

 

5.2.4 Finders and Investment Brokers. The Purchaser has not dealt with any
Person who has acted, directly or indirectly, as a broker, agent, finder,
financial adviser or in such other capacity for or on behalf of the Purchaser in
connection with the transactions described by this Agreement in any manner which
would entitle such Person to any fee or commission in connection with this
Agreement or the transactions described in this Agreement.

 

5.2.5 Bankruptcy. None of the Purchaser and/or the partners of the Purchaser are
insolvent within the meaning of Title 11 of the United States Code, as amended
or (ii) a bankrupt or a insolvent person within the meaning of the Companies’
Creditors Arrangement Act and/or the Bankruptcy and Insolvency Act (Canada), as
amended (all of said statutes being collectively, the “Bankruptcy Code”), and
Purchaser has not ceased to pay its debts as they become due. Purchaser has not
filed or taken any action to file a voluntary petition, case or proceeding under
any Section or chapter of the Bankruptcy Code, or under any similar law or
statute of the United States, of Canada, or any political subdivision thereof,
relating to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of its debts and no such petition, case or proceeding has been filed
against it which has not been dismissed, vacated or stayed on appeal and
Purchaser has not been adjudicated as a bankrupt or insolvent or consented to,
nor filed an answer admitting or failing reasonably to contest an allegation of
bankruptcy or insolvency. Purchaser has not sought, or consented to or
acquiesced in, the appointment of any receiver, trustee, liquidator or other
custodian of it or a material part of its assets, and Purchaser has not made or
taken any action to make a general assignment for the benefit of creditors or an
arrangement, attachment or execution has been levied and no tax lien or other
governmental or similar lien has been filed, against it or a material part of
its assets, which has not been duly and fully discharged prior to the date
hereof.

 

5.2.6 Litigation. The Purchaser has not (i) been served with any court filing in
any litigation which has not been resolved, settled or dismissed and which could
otherwise reasonably result in an adverse affect on the Assets, the Businesses,
or its rights in the Sublease or Subpermit; or (ii) received written notice of
any claim, charge or complaint from any Governmental Authority or other Person
pursuant to any administrative, arbitration or similar adjudicatory proceeding
which has not been resolved, settled or dismissed and which could reasonably
result in an adverse affect on the Businesses or the Assets.

 

25



--------------------------------------------------------------------------------

5.2.7 Subsidiary of CNL Income Properties, Inc. If and when Purchaser assigns
this Agreement in the case of the acquisition of the Skylift Assets on or prior
to the Skylift Closing, and in the case of the acquisition of the Cypress Assets
on or prior to the Closing Date, each Purchaser designee and assignee is and
will be a wholly-owned subsidiary of CNL Income Properties, Inc. and all
representations to that effect that are provided to the Minister of Environment
for the purposes of obtaining consent to assignment of the Cypress Permit as
contemplated by Section 5.1.5, shall be true and correct.

 

5.2.8 GST. The Purchaser or the relevant Purchaser’s assignee or designee that
acquires the Cypress Assets is, or will at the Closing Date be, a registrant for
the purposes of the Excise Tax Act (Canada).

 

6. COVENANTS

 

6.1. Confidentiality.

 

6.1.1 Disclosure of Confidential Information. The Parties acknowledge and agree
that the existence of this Agreement, the terms of this Agreement and any other
information disclosed in the Sellers’ Due Diligence Materials, the Purchaser’s
Due Diligence Reports or any other documents, materials, data or other
information with respect to the Assets or the Businesses which is not generally
known to the public shall be confidential. Nothing herein shall restrict or
limit the Seller from communicating with the fee owner of the Skylift Premises,
or with representatives of the Province, tenants, contract parties and others in
connection with obtaining estoppels or other required consents or approvals, as
may be reasonably necessary to consummate the transactions contemplated under
this Agreement, or the Purchaser from contacting Seller’s company officials,
property engineers and architects, and other third party consultants assisting
the Purchaser in its investigation of the Real Property, subject to
Section 6.1.3. This right notwithstanding, Purchaser shall coordinate such
communication and contact through and with the Sellers.

 

6.1.2 Public Announcements. Notwithstanding the foregoing or anything else
contained herein or elsewhere: (a) a Party shall have the right to make a public
announcement regarding the transactions described in this Agreement, provided,
however, that the Sellers and Purchaser shall approve the timing, form and
substance of any such public announcement, which approval shall not be
unreasonably withheld, conditioned or delayed, except if a Party is required to
make a public announcement under Applicable Law, in which case no such approval
by the other Party shall be required; and (b) confidential information shall not
include: (i) information in the possession of the Purchaser not provided by the
Sellers; (ii) public information or information in the public domain at the time
of receipt by the Purchaser; (iii) information which becomes public through no
fault or act of the Purchaser; (iv) information required to be disclosed by law
or by the rules, orders or regulations of any stock exchange or to enforce any
of the Purchaser’s rights hereunder, at law, in equity or by statute; and
(v) information received in good faith from a third party lawfully in possession
of the information and not, to the knowledge of the Purchaser, in breach of any
confidentiality obligations; and (c) nothing herein contained shall restrict or
prohibit the Purchaser from disclosing the Confidential Information to the
Purchaser’s advisors, agents and potential lenders in connection with the
services of such Persons relating to this transaction, provided the Purchaser
shall apprise such Person of the confidential nature of this transaction.

 

26



--------------------------------------------------------------------------------

6.1.3 Communication with Governmental Authorities. The Purchaser and its
representatives and consultants shall have the right to review building
department, health department and other local Governmental Authority records
with respect to the Assets and the operation of the Businesses and, in
consultation and coordination with the Sellers, request written or verbal
confirmation of zoning and any other compliance by the Assets or the Businesses
with any Applicable Laws. At the request of the Purchaser, the Sellers shall
promptly execute and deliver to the Purchaser letters and authorizations
addressed to such applicable Governmental Authorities having jurisdiction as may
be requested by the Purchaser or its solicitors from time to time, acting
reasonably, authorizing each such Governmental Authority to release to the
Purchaser all information that such authority may have with respect to the
Assets but the Sellers will not authorize nor will the Purchaser request any
such Governmental Authority to inspect the Real Property.

 

6.2. Compliance With Applicable Laws.

 

If there exists, prior to the Skylift Closing, with respect to the Skylift
Assets or the Closing with respect to the Cypress Assets, any uncorrected
violation of an ordinance, public regulation or statute issued by any
Governmental Authority (including any fines, interest or penalties thereon due
to non-compliance therewith) in respect of the Assets or Businesses that the
Seller is aware of, the Seller shall use all diligent reasonable commercial
efforts to correct such violations prior to Closing and shall indemnify, defend
and save the Purchaser harmless from any claims therefor or any liability, loss,
cost or expenses arising therefrom. Nothing contained in this paragraph shall be
deemed to limit any rights or remedies the Purchaser may have by reason of a
breach of the representations of the Seller set forth elsewhere in this
Agreement. The terms of this paragraph notwithstanding, in the event there is an
immaterial departure from a public regulation that the Sellers are not aware of
and have not been advised to correct by a Governmental Authority, then Seller
shall not be required to undertake to correct such violations prior to Closing.

 

6.3. Conduct of the Business.

 

6.3.1 Operation, Maintenance and Repair in Ordinary Course of Business. From the
date of this Agreement until the Skylift Closing with respect to the conduct of
the Skylift Business, or the Closing with respect to the Cypress Business, as
the case may be, or earlier termination of this Agreement, the Seller shall
conduct the Businesses in the Ordinary Course of Business, including, without
limitation, (i) performing maintenance and repairs and making capital
improvements to the Real Property and Improvements in the Ordinary Course of
Business; and (ii) maintaining insurance coverage consistent with the Seller’s
risk management policies in place as of the date hereof; and (iii) replacing
and/or repairing Personal Property in the Ordinary Course of Business. The
Seller will use diligent reasonable commercial efforts to preserve intact the
Businesses, organization and Assets of the Seller, to keep available the
services of the employees of the Seller and to preserve the goodwill of the
suppliers and others having business relations with the Seller.

 

27



--------------------------------------------------------------------------------

6.3.2 Cypress Permit, Skylift Lease, Tenant Leases, Contracts and Licenses and
Rents. From the date of this Agreement until the Closing or earlier termination
of this Agreement, the Seller shall not, without the Purchaser’s prior written
consent, amend, extend, renew or terminate the Cypress Permit or the Skylift
Lease or any Contracts or Licenses and Permits, nor enter into any new
Contracts, or Licenses and Permits, provided, however, that in the event that
Seller is required to act on an emergency basis to enter into any such contract
to prevent material damage to the Assets or their operation, Seller may do so
provided that at the earliest possible opportunity it notifies Purchaser of such
action and provides Purchaser with copies of any such contracts (or amendments
or modifications). Seller covenants and agrees to deliver to Purchaser, at least
five (5) days prior to the Closing Date, copies of any such agreements (or
amendments or modifications) entered into by Seller since the date of this
Agreement. Seller agrees to comply with the terms of the Cypress Permit, the
Skylift Lease, and all Contracts and Licenses and Permits.

 

6.3.3 Title. From the date of this Agreement until the Closing or earlier
termination of this Agreement, the Seller shall not create any Title Exception
which adversely affects any of the Real Property or Tangible Personal Property.

 

6.3.4 Compliance; Property Maintenance. Seller shall comply with the Tenant
Leases and Contracts and shall continue to make all payments due thereunder
prior to delinquency. Seller shall maintain the Real Property and Tangible
Personal Property in good condition and repair in accordance with industry
standards, and maintain adequate supplies and inventory, all pursuant to a
commercially reasonable and prudent course of business (such obligation to
include the maintenance of Seller’s casualty and liability insurance policies in
such course of business), subject to reasonable wear and tear and further
subject to destruction by casualty or eminent domain. Seller shall not sell,
remove or otherwise dispose of any significant items of Tangible Personal
Property (other than supplies or materials used in connection with the operation
or maintenance of the Businesses, which supplies or materials shall be replaced
in the ordinary course) unless replaced with an item of like value, quality and
utility.

 

6.3.5 Employees. Seller is and shall remain solely responsible for all
Liabilities with respect to all Employees including, without limitation, the
timely payment of all wages and salaries payable to, and all pension and welfare
benefits and other fringe benefits accrued with respect to all individuals
employed by the Sellers at the Premises. The foregoing Seller Liabilities
includes, but is not limited to, all pension contributions, employee tax,
withholding tax, employment insurance, Canada Pension Plan, health tax
remittances, workplace safety and insurance premiums, pay equity payments,
vacation pay, holiday pay, all sick pay and/or claims or entitlements for wages,
salary or benefits whether arising pursuant to statute, common law, contract,
collective agreement or otherwise. At no time hereunder shall any of the
Employees at the Premises be deemed the employees of the Purchaser or deemed to
be transferred to the Purchaser. It is expressly understood and agreed that the
Purchaser is not and shall not be responsible or liable, directly or indirectly,
for payment of any benefits, severance liability, compensation, pay or other
obligations, of whatever nature, due or alleged to be due to any Employee of the
Premises. Seller will retain, or hire, all employees necessary to continue the
Businesses after the Skylift Closing or Closing Date, as applicable, in the same
manner as prior to the Skylift Closing or Closing in Seller’s capacity as the
sublessee or subpermittee of the Real Property.

 

28



--------------------------------------------------------------------------------

6.4. Consents and Approvals.

 

The Sellers shall be responsible for obtaining all consents and approvals
required for the transfer of the Cypress Permit, the Skylift Lease and all
Contracts, Licenses and Permits (to the extent not Excluded Business Assets) at
the Seller’s cost and expense. The Sellers, with Purchaser’s cooperation, shall,
as promptly as possible after the execution of this Agreement, submit all
necessary applications and other materials to the appropriate Governmental
Authority and the fee owner of the Skylift Premises and take such other actions
to effect the transfer of the Cypress Permit, the Skylift Lease and the Licenses
and Permits. Purchaser will promptly provide, at its own cost, all such
non-confidential information, data and other information, representations,
warranties and assurances as may be reasonably requested or required by
Governmental Authorities in connection with the transfer of the Cypress Permit.
Purchaser shall diligently pursue at Purchaser’s sole cost and expense the
issuance of new licenses and permits as may be required prior to the Closing,
and the Seller shall reasonably cooperate with the Purchaser to cause any new
licenses and permits to be issued to the Purchaser.

 

6.5. Notices and Filings.

 

The Seller and the Purchaser shall use commercially reasonable efforts to
cooperate with each other to provide written notice to any Person under any
tenant leases, including the leases, Contracts or Licenses and Permits and to
effect any required registrations or filings with any Governmental Authority or
other Person, regarding the change in ownership of the Real Property as may be
required by such Contracts, Licenses and Permits or tenant leases.

 

6.6. Further Assurances.

 

From the date of this Agreement until the Closing or termination of this
Agreement, the Seller and the Purchaser shall use commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to consummate the transactions
described in this Agreement. After the Closing, the Seller and the Purchaser
shall use commercially reasonable efforts to further effect the transactions
contemplated in this Agreement.

 

6.7. Exclusivity.

 

Seller covenants and agrees to refrain during the term of this Agreement from
making, accepting, encouraging or soliciting or otherwise pursuing any other
offer or proposal or agreement regarding the sale or refinancing of the Real
Property or any portion thereof or an interest therein, and will deal
exclusively with Purchaser in good faith towards the completion of the
transactions contemplated herein unless this Agreement shall be terminated as
provided herein.

 

6.8. Bulk Sales.

 

Seller, at no expense to Purchaser, shall comply with all applicable “bulk sales
laws”, if any, in a timely manner (taking into account the timing of the
Closing).

 

29



--------------------------------------------------------------------------------

6.9. Use of Name.

 

On or prior to the Closing, the Sellers, at the Purchaser’s cost, shall execute
an acknowledgement or consent to the adoption by the Purchaser’s nominee(s) of a
name in which the word “Cypress” is used.

 

6.10. Patriot Act.

 

Sellers, their respective shareholders and principals, shall not transfer the
proceeds obtained as a result of this Agreement to any person or entity listed
on the Office of Foreign Assets Control list as “Terrorists” and “Specially
Designated Nationals and Blocked Persons”, or otherwise be in violation of the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001.

 

6.11. Disclosure.

 

Purchaser will notify Seller if to Purchaser’s Knowledge, any of Seller’s
representations or warranties in this Agreement are untrue, and if Seller should
request additional information in the Purchaser’s possession related thereto,
Purchaser will deliver such to Seller. The failure of Purchaser to so notify
Seller will be a defense as to any claim by Seller for misrepresentation and
warranty as to such information as was in Purchaser’s Knowledge prior to the
Closing. “Purchaser’s Knowledge” shall be limited to the actual knowledge of
Baxter Underwood, Myron Thomas and Dawn Worth, without independent verification
other than the Environmental Report and the Property Condition Report. Failure
of Purchaser to disclose shall not give rise to any liability or obligation of
Purchaser, but all such undisclosed information shall be deemed to be a
“Post-Execution Disclosure” pursuant to Section 13.12B of this Agreement.
Disclosure in any part of this Agreement or in any Exhibit or Schedule is deemed
to be disclosure for all purposes within this Agreement.

 

7. CLOSING CONDITIONS

 

7.1. Mutual Conditions of Closing.

 

The obligations of either party to close on the sale and purchase of the Cypress
Assets described in this Agreement are subject to the satisfaction at or prior
to Closing of the following conditions precedent (the “Mutual Closing
Conditions”):

 

7.1.1 Injunction. No preliminary or permanent injunction or other order, decree
or ruling shall have been issued by a court of competent jurisdiction or by any
Governmental Authority, which would make illegal or invalid or otherwise prevent
the consummation of the transactions described in this Agreement.

 

7.1.2 Province Consent. The appropriate Governmental Authority shall have
delivered a consent to the assignment and sale to Purchaser of all of CBRLP’s
right, title and interest under the Cypress Permit and the right of CBRLP as
sub-permittee to operate the Business pursuant to the Cypress Permit (the
“Cypress Consent”) in substantially the form attached hereto as Exhibit “D” with
such changes, acceptable to the Parties hereto, as such Governmental Authority
may reasonably require.

 

30



--------------------------------------------------------------------------------

7.1.3 Adverse Law. No Applicable Law shall have been enacted or exist that would
make illegal or invalid or otherwise prevent the consummation of the
transactions described in this Agreement.

 

7.1.4 Acceptable Subpermit and Sublease. The Parties, or, as applicable, their
respective nominees, shall have executed and delivered to the other a triple-net
Sublease as to the Skylift Assets, and a Subpermit and Lease as to the Cypress
Assets in form and substance acceptable to the Parties, pursuant to which the
Seller is given possession of the Real Property and such of the Tangible
Personal Property as necessary to operate the Businesses and Purchaser receives
rent in an amount and at times to be defined therein.

 

7.1.5 Closing Document Forms. To the extent that the forms of any other
documents for delivery at Closing have not been substantially agreed upon as of
the date of this Agreement, the Seller and Purchaser shall have agreed by
Closing upon such forms in their entirety, including without limitation the
Turnover Agreement and the Subpermit.

 

7.1.6 Environmental Issues. Seller and Purchaser shall each have
settled, executed and delivered an agreement with respect to certain matters
raised by Purchaser’s consultants in the Environmental Reports with respect to
the Cypress Premises which agreement shall be consistent with the terms of the
post-closing Environmental Issues Proposal dated concurrently herewith and
executed by both the Seller and the Purchaser.

 

7.2. Failure of any Mutual Closing Conditions.

 

If any of the Mutual Closing Conditions are not satisfied at the Closing (a
“Mutual Closing Condition Failure”), and either Party shall have the right, on
notice to the other, to either (i) terminate this Agreement by providing written
notice to the other, in which case the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive the
termination, or (ii) complete the transactions set out herein.

 

7.3. Purchaser’s Closing Conditions.

 

The Purchaser’s obligations to close the transactions described in this
Agreement are subject to the satisfaction at or prior to, as applicable, the
Skylift Closing or the Closing, of the following conditions precedent (the
“Purchaser’s Closing Conditions”):

 

7.3.1 The Sellers’ Deliveries. All of the Sellers’ Closing Deliveries shall have
been delivered to the Purchaser or deposited with Escrow Agent in the Closing
Escrow, to be delivered to the Purchaser at Closing.

 

7.3.2 Representations and Warranties. The representations and warranties of the
Sellers in this Agreement shall be true and correct in all material respects as
of the Closing.

 

7.3.3 Covenants and Obligations. The covenants and obligations of the Sellers in
this Agreement shall have been performed in all material respects.

 

7.3.4 Title. With respect to the Skylift Closing, the Title Company shall have
irrevocably committed to issue the Title Policy pursuant to Section 4.2.2 with
all standard

 

31



--------------------------------------------------------------------------------

exceptions deleted and all requirements for issuance of the Title Policy
satisfied and deleted. On each Closing Date, title to the Assets to be conveyed
at Closing shall be a good and marketable title, free and clear of all
Encumbrances, as required by Section 4.

 

7.3.5 Change in Environmental Condition of Real Property. No event shall have
occurred following the date of this Agreement and prior to the Closing Date
which would result in a violation of any Environmental Law.

 

7.3.6 Adverse Proceedings. No litigation or other court action shall have been
commenced which would adversely affect the Assets or the Businesses or which
seeks to obtain an injunction or other relief from such court to enjoin the
consummation of the transactions described in this Agreement, and no preliminary
or permanent injunction or other order, decree or ruling shall have been issued
by a court of competent jurisdiction or by any Governmental Authority, would
make illegal or invalid or otherwise prevent the consummation of the
transactions described in this Agreement.

 

7.3.7 Opinion of Counsel. The Purchaser shall have received an opinion(s) of
counsel for the Sellers, dated as of the Closing Date in a form reasonably
acceptable to Purchaser with such qualifications as Sellers’ counsel deems
necessary in order to render such opinion(s).

 

7.3.8 VANOC Letter. Prior to the Closing, Seller, using all reasonable
commercial efforts and with the reasonable assistance of Purchaser (including
the provision of any non-confidential information regarding the Purchaser that
is reasonably requested by VANOC), shall have obtained and delivered to
Purchaser a letter consent from VANOC in substantially the form attached hereto
as Exhibit “E.”

 

7.4. Failure of Any Purchaser’s Closing Condition.

 

If any of the Purchaser’s Closing Conditions is not satisfied at the Closing (a
“Purchaser’s Closing Condition Failure”), and Seller fails to cure such
condition failure within 15 days after written notice is received from
Purchaser, then the Purchaser shall have the right, in the Purchaser’s sole and
absolute discretion, to either (i) terminate this Agreement by providing written
notice to the Seller, in which case the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination, or (ii) complete the transactions set out herein, without prejudice
to any right or remedy of the Purchaser in respect thereof.

 

7.5. Seller’s Closing Conditions.

 

The Seller’s obligations to close the transactions contemplated in this
Agreement are subject to the satisfaction at or prior to Closing of the
following conditions precedent (the “Seller’s Closing Conditions”):

 

7.5.1 Receipt of the Purchase Price. The Purchaser shall have paid to the Seller
or deposited with Escrow Agent with irrevocable written direction to disburse
the same to the Seller, the Purchase Price (as adjusted pursuant to Article 9).

 

32



--------------------------------------------------------------------------------

7.5.2 Purchaser’s Deliveries. All of the Purchaser’s Closing Deliveries shall
have been delivered to the Seller or deposited with Escrow Agent in the Closing
Escrow, to be delivered to the Seller at Closing, including without limitation,
the Subpermit Agreement and Sublease Agreement, referenced in Section 7.1.4, on
mutually agreeable terms.

 

7.5.3 Representations and Warranties. The representations and warranties of the
Purchaser in this Agreement shall be true and correct in all material respects
as of the Closing (or as of such other date to which such representation or
warranty expressly is made).

 

7.5.4 Covenants and Obligations. The covenants and obligations of the Purchaser
in this Agreement shall have been performed in all material respects.

 

7.5.5 Opinion of Counsel. The Sellers shall have received an opinion(s) of
counsel for the Purchaser, dated as of the Closing Date in a form reasonably
acceptable to Sellers with such qualifications as Purchaser’s counsel deems
necessary in order to render such opinion(s).

 

7.6. Failure of the Seller’s Closing Conditions.

 

If a Purchaser’s Closing Condition Failure has not occurred and any of the
Seller’s Closing Conditions is not satisfied at the Closing (a “Seller’s Closing
Condition Failure”), and Purchaser fails to cure such condition failure within
15 days after written notice from Seller to Purchaser of such failure (excepting
a failure to deliver the Purchase Price at the Closing for which the cure period
shall be two (2) Business Days from such written notice) then the Seller shall
have the right, in the Seller’s absolute discretion, to either (i) terminate
this Agreement by providing written notice to the Purchaser, in which case the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive the termination, or (ii) complete the transactions
set out herein.

 

8. SKYLIFT CLOSING AND CLOSING

 

8.1. Closing Date.

 

The closing of the acquisition of the Skylift Assets and related transactions
shall occur on the date of this Agreement (the “Skylift Closing”). The closing
of the acquisition of the Cypress Assets and related transactions shall occur on
that date which is mutually agreed to in writing by the Seller and the
Purchaser, but in any event on or before that date which is the earlier of
(a) the 10th business day after the Province has issued the Cypress Consent
described in Section 7.1.2 of this Agreement, and the VANOC Letter described in
Section 7.3.8 and all other conditions of closing relevant to such acquisition
of the Cypress Assets and related transactions set out in Article 7 have been
satisfied, or (b) the 180th day after the date of this Agreement (the “Outside
Closing Date”). The date on which the Closing occurs or is scheduled to occur is
referred to herein as the “Closing Date”. If the Parties cannot agree on a
Closing Date for the Cypress Assets, the Closing Date will be the Outside
Closing Date. The Closing shall occur in Orlando, Florida, or such other place
as agreed to in writing between the Seller and the Purchaser. For greater
certainty, and as used in this Agreement, the term “Closing” relates to the
closing of the acquisition of the Cypress Assets and related transactions only.

 

33



--------------------------------------------------------------------------------

8.2. Closing Escrow.

 

If the Parties agree to effect the Skylift Closing or the Closing as the case
may be, through an escrow, then such closing shall take place by means of an
escrow (the “Closing Escrow”), in which case at or prior to the Skylift Closing
or Closing, the Parties shall enter into a closing escrow agreement with the
Escrow Agent with respect to the Closing Escrow in form and substance consistent
with the requirements of this Agreement and reasonably acceptable to the Seller,
the Purchaser and the Escrow Agent (the “Closing Escrow Agreement”) pursuant to
which (i) the applicable portion of the Purchase Price to be paid by the
Purchaser pursuant to Section 3.2 shall be deposited with Escrow Agent, (ii) all
of the documents required to be delivered by the Seller and the Purchaser at the
Skylift Closing or the Closing pursuant to this Agreement shall be deposited
with Escrow Agent, and (iii) at the Skylift Closing or the Closing, the
applicable portion of the Purchase Price (as adjusted pursuant to Article 9)
shall be disbursed to the Seller and the documents deposited into the Closing
Escrow shall be delivered to the Seller and the Purchaser (as the case may be)
pursuant to the Closing Escrow Agreement.

 

8.3. Seller’s Skylift Closing Deliveries.

 

At the Skylift Closing, the Seller shall deliver or cause to be delivered to the
Purchaser all of the following documents, each of which shall have been duly
executed by the Seller and acknowledged (if required), and other items, set
forth in this Section 8.3 (the “Seller’s Skylift Closing Deliveries”), as
follows:

 

8.3.1 Closing Certificate. Closing certificates, together with a copy of all
appropriate resolutions, consents and approvals.

 

8.3.2 Deed. A warranty deed (or its equivalent in the applicable jurisdiction)
(with such modifications as are required in the applicable jurisdiction)
conveying the Improvements located on the Skylift Premises to the Purchaser,
subject to the Permitted Encumbrances.

 

8.3.3 Bill of Sale. A Bill of Sale transferring to the Purchaser the Tangible
Personal Property for the Skylift Assets on the terms set forth therein.

 

8.3.4 General Conveyance. A General Conveyance and Assignment of Contracts and
Licenses and Permits and Intangible Assets assigning and conveying to Purchaser
the Improvements located at the Skylift Premises and those Contracts and
Licenses and Permits and Intangible Assets relating to the Skylift Assets which
are not Excluded Business Assets on the terms set forth therein.

 

8.3.5 Assignment and Assumption of Skylift Lease. An Assignment and Assumption
of the Skylift Lease with such changes as may be required by the fee owner of
the Skylift Premises, and with the written consent of the fee owner required for
such assignment.

 

8.3.6 Confirmation of Rights to Existing Uses. The Confirmation of Rights
executed by the fee owner of the Skylift Premises and Skylift and the Purchaser.

 

34



--------------------------------------------------------------------------------

8.3.7 The Sublease. The Sublease for the Skylift Assets described in
Section 7.1.4.

 

8.3.8 Title Requirements. Such agreements, affidavits or other documents as may
be reasonably required by the Title Company from the Seller and/or its legal
counsel to issue the Title Policies for the Skylift Premises, and for Seller to
deliver good and marketable title to the Real Property and the Personal
Property, free and clear of any Encumbrances, other than Permitted Encumbrances
for the Skylift Premises.

 

8.3.9 Other Declarations. Any real estate transfer tax declarations or other
documents required under Applicable Law in connection with the conveyance of the
Real Property at the Skylift Premises.

 

8.3.10 FIRPTA Certificates and Title Affidavits. An affidavit from Skylift with
respect to compliance with the Foreign Investment in Real Property Tax Act
(Internal Revenue Code Sec. 1445, as amended, and the regulations issued
thereunder) and any similar state tax requirements and an affidavit from the
Seller in favor of the Title Company which shall be sufficient to delete the
standard exceptions from the title policy that the Seller has not done or caused
to be done any work on the Real Property at the Skylift Premises that has not
been paid for and as to which mechanics’ liens or builders’ liens may be filed
against the Real Property following the Skylift Closing.

 

8.3.11 Original Documents. To the extent not previously delivered to the
Purchaser, all originals (or copies if originals are not available) of the
Contracts, Licenses and Permits in connection with the Skylift Assets and the
Skylift Premises; subject however to the right of Seller to retain possession or
control of and assume continued responsibility for performance under any of the
foregoing that is granted in any Sublease entered into between Seller and
Purchaser at the Skylift Closing.

 

8.3.12 Closing Statement. The Closing Statement prepared pursuant to Section 9.1
for the Skylift Assets and an undertaking to re-adjust in connection therewith.

 

8.3.13 Authority Documents and Counsel’s Opinion. A corporate resolution, and an
incumbency certificate to evidence the capacity and authority of any corporate
officer signing on behalf of the Seller, and an opinion of Seller’s counsel in a
form satisfactory to Purchaser.

 

8.3.14 Notices to Third Parties. Executed written notices as may be required by
Purchaser from the applicable Seller to each party to the Contracts, Licenses or
Permits in connection with the Skylift Assets advising such third party of the
transaction.

 

8.3.15 Intellectual Property. In connection with the Skylift Assets only, an
Assignment in favor of the Purchaser of the Trademarks and, subject to the
provisions of this Agreement, other Intellectual Property used by the Seller in
connection with the operation of the Businesses at the Skylift Premises, subject
to rights granted to Seller in any Sublease or other license entered into
between Sellers and Purchaser at the Skylift Closing.

 

35



--------------------------------------------------------------------------------

8.3.16 Property Related Deliveries. At the Skylift Closing, as appropriate to
the Skylift Assets being delivered and to the extent not previously delivered:
(1) plans and specifications for the improvements if any exist; (2) all
unexpired warranties and guarantees, if any, which Seller has received in
connection with any work or services performed with respect to, or equipment
installed in, the Improvements at the Skylift Premises, to the extent available
and in Seller’s possession or control; (3) copies of all keys, codes and
security devices for the Improvements at the Skylift Premises, if any;
(4) copies of all Contracts affecting the Skylift Businesses that will remain in
effect after the Skylift Closing; (5) copies of all Licenses and Permits for the
Skylift Assets; (6) certificates of title if any, which title shall show the
transfer of the Skylift Premises and/or the Skylift Assets from Seller to
Purchaser; and (7) all other materials necessary for the continuity of the
Skylift Businesses, subject to the rights of Sellers to retain possession or
control of and assume continued responsibility for performance under any of the
foregoing that is granted in any Sublease, License or Turnover Agent entered
into between Sellers and Purchaser at the Skylift Closing.

 

8.3.17 Certificate of the Sellers. A certificate of an officer of the Sellers
certifying that each of the Sellers’ covenants, representations and warranties
in Section 5.1 hereof remains true and accurate as of the Skylift Closing.

 

8.3.18 Release. A recordable release or satisfaction in respect of each
Encumbrance in place against any of the Skylift Assets as of the Skylift Closing
other than the Permitted Encumbrances;

 

8.3.19 Direction. A direction as to the payee or payees of the allocable portion
of the Purchase Price for the Skylift Assets as set forth in Schedule 3.3.

 

8.3.20 Consents. All third party consents, waivers from or notifications to any
third Person required under the terms of any of the Contracts or any other
agreement affecting the Skylift Premises or otherwise in connection with the
conveyance, transfer and assignment of the Skylift Assets to the Purchaser,
other than as may be subject to Section 4.5.

 

8.3.21 Buyback Option Agreement. The Buyback Option Agreement and any memorandum
in recordable form evidencing the existence thereof.

 

8.3.22 Turnover Agreement. The Turnover Agreement as to the Skylift Assets.

 

8.3.23 Guaranty. The Guaranty Agreement as to the Skylift Lease.

 

8.3.24 Other Documents. Such other documents and instruments as may be
reasonably requested by the Purchaser or the Title Company in order to
consummate the Skylift Closing.

 

8.4. Seller’s Closing Deliveries.

 

At the Closing, the Seller shall deliver or cause to be delivered to the
Purchaser or deposited with Escrow Agent in the Closing Escrow to be delivered
to the Purchaser at Closing, all of the following documents, each of which shall
have been duly executed by the Seller and acknowledged (if required), and other
items, set forth in this Section 8.4 (the “Seller’s Closing Deliveries”), as
follows:

 

8.4.1 Closing Certificate. Closing certificates substantially in the form
delivered at the Skylift Closing, together with a copy of all appropriate
resolutions, consents and approvals.

 

36



--------------------------------------------------------------------------------

8.4.2 Deed. A warranty deed (or its equivalent in the applicable jurisdiction)
substantially in the form delivered at the Skylift Closing, (with such
modifications as are required in the applicable jurisdiction) conveying the
Improvements located on the Skylift Premises to the Purchaser, subject to the
Permitted Encumbrances.

 

8.4.3 Bill of Sale. A Bill of Sale substantially in the form delivered at the
Skylift Closing, transferring to the Purchaser the Tangible Personal Property
for the Cypress Assets on the terms set forth therein.

 

8.4.4 General Conveyance. A General Conveyance and Assignment of Contracts and
Licenses and Permits and Intangible Assets in the form delivered at Skylift
Closing, assigning and conveying to Purchaser the Improvements located at the
Cypress Premises and those Contracts and Licenses and Permits and Intangible
Assets relating to the Cypress Assets, which are not Excluded Business Assets on
the terms set forth therein (including without limitation, the VANOC Agreement).

 

8.4.5 Assignment of Cypress Permit. An Assignment of the Cypress Permit, with
the written consent of the Governmental Authority required for such assignment
as contemplated by Section 7.1.2.

 

8.4.6 The Subpermit. The Subpermit and Lease for the Cypress Premises as
described in Section 7.1.4.

 

8.4.7 Other Declarations. Any real estate transfer tax declarations or other
documents required under Applicable Law in connection with the conveyance of the
Real Property at the Cypress Premises.

 

8.4.8 Original Documents. To the extent not previously delivered to the
Purchaser, all originals (or copies if originals are not available) of the
Contracts, Licenses and Permits in connection with the Cypress Assets; subject
however to the right of Seller to retain possession or control of and assume
continued responsibility for performance under any of the foregoing that is
granted in any Sub-permit or Lease entered into between Seller and Purchaser at
Closing.

 

8.4.9 Closing Statement. The Closing Statement prepared pursuant to Section 9.1
for the Cypress Assets and an undertaking to re-adjust in connection therewith.

 

8.4.10 Authority Documents and Counsel’s Opinion. A corporate resolution, and an
incumbency certificate to evidence the capacity and authority of any corporate
officer signing on behalf of the Seller, and an opinion of Seller’s counsel in a
form satisfactory to Purchaser.

 

37



--------------------------------------------------------------------------------

8.4.11 Notices to Third Parties. Executed written notices as may be required by
Purchaser from the applicable Seller to each party to the Contracts, Licenses or
Permits in connection with the Cypress Assets advising such third party of the
transaction.

 

8.4.12 Intellectual Property. An Assignment in favour of the Purchaser of the
Trademarks and, subject to the provisions of this Agreement, other Intellectual
Property used by the Seller in connection with the operation of the Cypress
Businesses subject to rights granted to Seller in any Subpermit lease or other
license entered into between Sellers and Purchaser at Closing.

 

8.4.13 Property Related Deliveries. On the Closing Date, as appropriate to the
Cypress Assets being delivered on such Closing Date and to the extent not
previously delivered: (1) plans and specifications for the improvements if any
exist; (2) all unexpired warranties and guarantees, if any, which Seller has
received in connection with any work or services performed with respect to, or
equipment installed in, the Improvements at the Cypress Premises, to the extent
available and in Seller’s possession or control; (3) copies of all keys, codes
and security devices for the Improvements at the Cypress Premises, if any;
(4) copies of all Contracts affecting the Cypress Businesses that will remain in
effect after the Closing; (5) copies of all Licenses and Permits for the Cypress
Assets; (6) certificates of title if any, which title shall show the transfer of
the Cypress Premises and/or the Cypress Assets from Seller to Purchaser; and
(7) all other materials necessary for the continuity of the Cypress Businesses,
subject to the rights of Sellers to retain possession or control of and assume
continued responsibility for performance under any of the foregoing that is
granted in any Sub-permit, Lease, License or Turnover Agent entered into between
Sellers and Purchaser at Closing.

 

8.4.14 Certificate of the Sellers. A certificate of an officer of the Sellers
certifying that each of the Sellers’ covenants, representations and warranties
in Section 5.1 hereof remains true and accurate as of the Closing Date.

 

8.4.15 Discharges. A registrable discharge in respect of each Encumbrance in
place as of the Closing Date against any of the Cypress Assets as of the Closing
Date other than the Permitted Encumbrances.

 

8.4.16 Direction. A direction as to the payee or payees of the Purchase Price
for the Cypress Assets as set forth in Schedule 3.3.

 

8.4.17 Consents. All third party consents, waivers from or notifications to any
third Person required under the terms of any of the Contracts or any other
agreement affecting the Cypress Premises or otherwise in connection with the
conveyance, transfer and assignment of the Cypress Assets to the Purchaser,
other than as may be subject to Section 4.5.

 

8.4.18 Turnover Agreement. The Turnover Agreement as to the Cypress Assets.

 

8.4.19 Indemnity. The Indemnity Agreement as to the Cypress Leases.

 

8.4.20 Other Documents. Such other documents and instruments as may be
reasonably requested by the Purchaser or the Title Company in order to
consummate the transactions described in this Agreement.

 

38



--------------------------------------------------------------------------------

8.5. Purchaser’s Deliveries.

 

At the Skylift Closing and/or at the Closing, as applicable, the Purchaser shall
deliver or cause to be delivered to the Seller or deposited with Escrow Agent in
the Closing Escrow to be delivered to the Seller all of the documents, each of
which shall have been duly executed by the Purchaser and acknowledged (if
required), and other items, set forth in this Section 8.5 (the “Purchaser’s
Closing Deliveries”), as follows:

 

8.5.1 Purchase Price. The Purchase Price (as adjusted pursuant to Article 9) to
be paid by the Purchaser allocable to the Skylift Assets at the Skylift Closing
and allocable to the Cypress Assets at the Closing.

 

8.5.2 Closing Certificate. A certificate of an officer of the Purchasers
certifying that each of the Purchasers’ covenants, representations and
warranties in Section 5.2 hereof remains true and accurate as of the Skylift
Closing and as of the Closing Date.

 

8.5.3 Counterpart Execution Documents. A counterpart of each of the documents
and instruments to be delivered by the Seller under Section 8.3 and Section 8.4,
which requires execution by the Purchaser, including without limitation the
Sublease and Subpermit.

 

8.5.4 Authority Documents. A corporate resolution and an incumbency certificate
to evidence the capacity and authority of any corporate officer signing on
behalf of the Purchaser and, as applicable, all assignees or designees of the
Purchaser as contemplated by this Agreement.

 

8.5.5 License of Intellectual Property. A license of all Intellectual Property
transferred to the Purchaser pursuant to the Assignment set out in
Section 8.3.15 or Section 8.4.14, as applicable for each of the Skylift Closing
or the Closing, granting the Sellers the exclusive right and license to use the
Intellectual Property in connection with the operation of the Businesses for the
term of the Sublease and Subpermit and Lease.

 

8.5.6 Option to Purchase. At the Skylift Closing, an option in favor of Sellers
(and Boyne USA, Inc.) to repurchase the Assets as set forth in the Buyback
Option Agreement in substantially the form attached as Exhibit “K” which will
include an assignment of Intellectual Property and Intangible Assets.

 

8.5.7 The Sublease and Subpermit. The Sublease and the Subpermit described in
Section 7.1.4 at each of the Skylift Closing and Closing, as applicable.

 

8.5.8 Other Documents. Such other documents and instruments as may be reasonably
requested by the Sellers in order to consummate the transactions described in
this Agreement.

 

39



--------------------------------------------------------------------------------

8.6. Possession.

 

8.6.1 Skylift Premises. The Seller shall deliver vacant possession of the
Skylift Assets to the Purchaser upon completion of the Skylift Closing, subject
to the rights of Seller to continue possession under the terms and subject to
the conditions of any Sublease.

 

8.6.2 Cypress Premises. The Seller shall deliver vacant possession of the
Cypress Assets to the Purchaser upon completion of the Closing, subject to the
rights of Seller to continue possession under the terms and subject to the
conditions of any Subpermit or Lease.

 

9. PRORATIONS AND EXPENSES

 

9.1. Closing Statement.

 

No later than two (2) Business Days prior to the Skylift Closing and the
Closing, the Parties, through their respective employees, agents or
representatives, jointly shall make such examinations, audits and inventories of
the Real Property as may be necessary to make the adjustments to the Purchase
Price as set forth in this Article 9 or any other provisions of this Agreement.
Based upon such examinations, audits and inventories, the Parties jointly shall
prepare prior to the Skylift Closing and Closing a closing statement (the
“Closing Statement”), which shall set forth their best estimate of the amounts
of the items to be adjusted and prorated under this Agreement. The Closing
Statement shall be approved and executed by the Parties at the Skylift Closing
in respect of the Skylift Assets and at the Closing in respect of the Cypress
Assets, and such adjustments shall be final with respect to the items set forth
in the Closing Statement.

 

9.2. No Prorations.

 

Seller as the owner of the Skylift Assets prior to the Skylift Closing, and as
the sublessee with respect to the Skylift Assets after the Skylift Closing, and
as the owner of the Cypress Assets prior to the Closing and as the subpermitee
with respect to the Cypress Assets after Closing, shall be continuously
responsible for the payment of the following items: (a) Taxes and assessments;
(b) tenant lease expenses and security deposits, if any; (c) Contract rights to
receive and obligations to pay; (d) deposits and fees under any Licenses and
Permits; (e) utility expenses; and (f) Trade Payables. Consequently there shall
be no proration at Skylift Closing or at the Closing of any of these items noted
in this Section 9.2.

 

9.3. Prepaid Ski Passes.

 

To the extent that Seller has collected income prior to Closing for season ski
passes attributable to the 2005-2006 ski season at the Cypress Premises, Seller
will be entitled to the benefit of such revenues.

 

9.4. Cash and Utility Deposits.

 

All cash on hand, escrow and reserve accounts of the Seller, guaranteed
investment certificates or other deposit securities, refunds in respect of
reassessments for Taxes pertaining to the Businesses or Assets including any
claims for refunds of Taxes paid or Taxes reimbursed

 

40



--------------------------------------------------------------------------------

from Governmental Authorities., utility or other deposits made by the Seller
(other than tenant security deposits and other deposits), accounts receivable
and accounts payable, indebtedness or liabilities for the period prior to the
Skylift Closing or Closing Date, as applicable, shall remain the property or
responsibility, as applicable, of the Seller. The Seller shall be responsible
for the payment of all expenses on account of services and supplies furnished to
and for the benefit of the Real Property before the Skylift Closing or Closing
Date, as applicable, and pursuant to the Sublease or Sub-permit shall be
responsible for the payment of all expenses on account of services and supplies
furnished to and for the benefit of the Real Property on and after the Skylift
Closing or Closing Date, as applicable.

 

9.5. Purchaser’s Transaction Costs.

 

In addition to the other costs and expenses to be paid by the Purchaser as set
forth elsewhere in this Agreement, the Purchaser shall pay for the following
items in connection with this transaction: (i) the fees and expenses incurred by
the Purchaser for the Purchaser’s Inspectors or otherwise in connection with the
Inspections; (ii) the fees and expenses of the Purchaser’s attorneys,
accountants and consultants; (iii) the costs and expenses incurred in connection
with the appraisals described in Section 4.7; (iv) the fees and expenses
incurred by Purchaser in connection with the preparation and issuance of the
Title Policy; (v) the fees and expenses for the Survey; (vi) any mortgage tax,
title insurance fees and expenses for any loan title insurance policies,
recording charges or other amounts payable in connection with any financing
obtained by the Purchaser; (vii) all of the fees and expenses for the Escrow
Agent; (viii) all transfer, sales or similar tax and recording charges payable
in connection with the conveyance of the Assets, and (ix) the cost of preparing
three (3) years of accounting statements for the Sellers by Purchaser’s
auditor’s or an accounting firm approved by Purchaser’s auditors.

 

9.6. Sellers’ Transaction Costs.

 

The Sellers shall pay for the following items in connection with this
transaction: (i) the fees and expenses of the Sellers’ legal counsel,
accountants, and consultants, (ii) any fees or expenses payable for the
assignment, transfer or conveyance of any Contracts, Licenses or Permits; and
(iii) the cost of clearing title and filing any documents required for such.

 

10. DEFAULT AND REMEDIES

 

10.1. A Seller’s Default.

 

If, at or any time prior to Closing, the Seller fails to perform in any material
respect its covenants or obligations under this Agreement not excused by
Purchaser’s Default (a “Seller’s Default”), and such Seller’s Default continues
for 15 days after Seller’s receipt of written notice from the Purchaser then the
Purchaser may elect, as its sole and exclusive remedy, to (a) terminate this
Agreement, in which case the Parties shall have no further rights or obligations
under this Agreement, except those which expressly survive such termination and
shall be returned the Deposit, or (b) proceed to Closing without any reduction
in or setoff against the Purchase Price, or (c) obtain a court order for
specific performance; or (d) pursue any other remedy available at law or in
equity.

 

41



--------------------------------------------------------------------------------

10.2. Purchaser’s Default.

 

If at any time prior to Closing, the Purchaser fails to perform in any material
respect any of its covenants or obligations under this Agreement which breach or
default is not caused or excused by a Seller’s Default (a “Purchaser’s
Default”), and such Purchaser’s Default continues for 15 days after Purchaser’s
receipt of written notice from the Seller and no material Seller’s Default has
occurred which remains uncured, then the Seller may elect, as its sole and
exclusive remedy, (a) to terminate this Agreement by providing written notice to
the Purchaser, in which case the Parties shall have no further rights or
obligations under this Agreement, except that Seller may as its sole and
exclusive remedy hereunder for such default recover and be delivered the Deposit
as full and adequate liquidated damages; or (b) waive such default and proceed
to Closing pursuant to this Agreement; or (c) obtain a court order for specific
performance.

 

10.3. No Punitive or Consequential Damages.

 

Notwithstanding anything herein to the contrary, no Party shall be liable to any
other Party under this Agreement for punitive or lost profits or other
consequential damages.

 

11. FIRE OR OTHER CASUALTY; CONDEMNATION

 

11.1. Notice.

 

Seller agrees to give Purchaser prompt notice of any fire or other casualty
occurring at the Premises between the date hereof and the date of the Closing
provided for hereunder, or of any actual or threatened condemnation of all or
part of the Assets, or any appurtenance thereto, or of any actual, proposed or
threatened modification or termination of the current access to or from the
Premises.

 

11.2. Material Casualty or Condemnation.

 

If prior to the Closing there shall occur (i) damage to the Assets caused by
fire or other casualty which would cost $100,000.00 or more to repair; or
(ii) the taking by condemnation of all or such portion of the Premises as would
materially interfere with Purchaser’s use and enjoyment thereof; or (iii) a
material adverse modification to or termination of the current access to or from
the Premises or of sewer or other utility service, then, and in any such event,
Purchaser may terminate this Agreement by written notice given to Seller within
twenty (20) days after Purchaser has received the notice referred to in
Section 11.1 hereof, or at the Closing, whichever is earlier, in which event the
parties shall be released from any further obligations under this Agreement. If
Purchaser does not elect to terminate this Agreement, then the Closing shall
take place as herein provided without abatement of the Purchase Price, and there
shall be assigned to Purchaser at the Closing all of Seller’s interest in any
insurance proceeds or condemnation awards which may be payable to Seller on
account of any such fire, casualty or condemnation and Purchaser shall receive a
credit at Closing in an amount equal to any such insurance proceeds or
condemnation awards paid to Seller prior to Closing and not expended in repair
or replacement of the Assets together with a credit in the amount of the
deductible under such policy of insurance.

 

42



--------------------------------------------------------------------------------

11.3. Non-material Casualty or Condemnation.

 

If prior to the Closing there shall occur (i) damage to the Assets caused by
fire or other casualty which would cost less than $100,000.00 to repair, which
damage is fully insured and for which there shall be business interruption
insurance to cover loss of business therefrom by Purchaser after Closing, or
(ii) the taking by condemnation of a portion of the Premises which is not
material to the use or enjoyment thereof; then, and in either such event,
Purchaser shall have no right to terminate this Agreement, but there shall be
assigned to Purchaser at the Closing all interest in any insurance proceeds or
condemnation awards which may be payable to Seller on account of any such fire,
casualty or condemnation, and Purchaser shall receive a credit at Closing in an
amount equal to any such insurance proceeds or condemnation awards paid to
Seller prior to Closing and not expended in repair or replacement of the Assets
together with a credit in the amount of the deductible under such policies of
insurance, it being the intention of the parties that, except for ordinary wear
and tear, Purchaser shall be entitled to acquire the Premises as of the Closing,
in the same condition it is in at the Effective Date of this Agreement or
Purchaser shall be entitled to receive at Closing sufficient funds from the
condemner, the insurer or Seller to restore the Premises. In the event that the
condemnations award or the insurance proceeds are not adequate to restore the
Premises to its condition as of the Effective Date of this Agreement Purchaser
may cancel this Agreement, in which event the parties hereto shall be
automatically released from any further obligations under this Agreement unless
Seller agrees to give Purchaser a credit at Closing in an amount equal to the
shortfall in the insurance or condemnation proceeds required to restore the
Premises.

 

11.4. Risk Of Loss.

 

Except as otherwise expressly provided in this Article 11, all risk of loss or
damage to the Assets or any part thereof by fire or any casualty, from the date
hereof until the Closing provided for herein, shall remain on Seller.

 

12. SURVIVAL, INDEMNIFICATION AND RELEASE

 

12.1. Survival.

 

The representations and warranties, covenants and obligations (including without
limitations obligations of defense and indemnification) of Seller and Purchaser
shall survive the Skylift Closing or the Closing, as applicable, for two
(2) years thereafter, unless a claim is made and action instituted prior to the
end of such survival period in which event the survival period shall extend
until the final resolution of such claim.

 

12.2. Indemnification by each of the Sellers.

 

Subject to the limitations set forth in this Article 12 and any other express
provision of this Agreement, the applicable Seller shall indemnify and hold
harmless the Purchaser’s Indemnity from and against any Indemnification Loss
incurred by any Purchaser Indemnitee to the extent resulting from (i) any breach
of any representation or warranty of such Seller in this Agreement, (ii) any
breach by such Seller of any of its respective covenants or obligation under
this Agreement; and (iii) any Retained Liabilities of such Seller.

 

43



--------------------------------------------------------------------------------

12.3. Indemnification by Purchaser.

 

Subject to the limitations set forth in this Article 12, the Purchaser shall
indemnify and hold harmless the Seller’s Indemnitees from and against any
Indemnification Loss incurred by any Seller’s Indemnitee to the extent resulting
from (i) any breach of any representation or warranty of the Purchaser in this
Agreement which expressly survives the Closing or termination of this Agreement
(as the case may be), and (ii) any breach by the Purchaser of any of its
covenants or obligations under this Agreement which expressly survives the
Closing or termination of this Agreement (as the case may be).

 

12.4. Indemnification Procedure.

 

12.4.1 Notice of Indemnification Claim. If any of the Seller Indemnitees or the
Purchaser’s Indemnitees (as the case may be) (each, an “Indemnitee”) is entitled
to defense or indemnification under any other provision in this Agreement (each,
an “Indemnification Claim”), the Party required to provide defense
indemnification to such Indemnitee (the “Indemnitor”) shall not be obligated to
defend, indemnify and hold harmless such Indemnitee unless and until such
Indemnitee provides written notice to such Indemnitor promptly after such
Indemnitee has actual knowledge of any facts or circumstances on which such
Indemnification Claim is based or a Third-Party Claim is made on which such
Indemnification Claim is based, describing in reasonable detail such facts and
circumstances or Third-Party Claim with respect to such Indemnification Claim.

 

12.4.2 Resolution of Indemnification Claim Not Involving Third-Party Claim. If
the Indemnification Claim does not involve a Third-Party Claim and is disputed
by the Indemnitor, the dispute shall be resolved by litigation or other means of
alternative dispute resolution as the Parties may agree in writing.

 

12.4.3 Resolution of Indemnification Claim Involving Third-Party Claim. If the
Indemnification Claim involves a Third-Party Claim, the Indemnitor shall have
the right (but not the obligation) to assume the defense of such Third-Party
Claim, at its cost and expense, and shall use good faith efforts consistent with
prudent business judgment to defend such Third-Party Claim, provided that
(i) the counsel for the Indemnitor who shall conduct the defense of the
Third-Party Claim shall be reasonably satisfactory to the Indemnitee (unless
selected by Indemnitor’s insurance company, in which case Indemnitee shall have
no such approval rights), (ii) the Indemnitee, at its cost and expense, may
participate in, but shall not control, the defense of such Third-Party Claim,
and (iii) the Indemnitor shall not enter into any settlement or other agreement
which requires any performance by the Indemnitee, other than the payment of
money which shall be paid by the Indemnitor. The Indemnitee shall not enter into
any settlement agreement with respect to the Indemnification Claim, without the
Indemnitor’s prior written consent. If the Indemnitor elects not to assume the
defense of such Third-Party Claim, the Indemnitee shall have the right to retain
the defense of such Third-Party Claim and shall use good faith efforts
consistent with prudent business judgment to defend such Third-Party Claim in an
effective and cost-efficient manner.

 

12.4.4 Accrual of Indemnification Obligation. Notwithstanding anything to the
contrary in this Agreement, the Indemnitee shall have no right to
indemnification against the

 

44



--------------------------------------------------------------------------------

Indemnitor for any Indemnification Claim which (i) does not involve a
Third-Party Claim but is disputed by Indemnitor until such time as such dispute
is resolved by written agreement or other means as the Parties otherwise may
agree in writing, or (ii) which involves a Third-Party Claim until such time as
such Third-Party Claim is concluded, including any appeals with respect thereto.

 

12.4.5 No Duplication. The Sellers shall not be liable to the Purchaser
Indemnitees nor required to indemnify such Purchaser Indemnitees, pursuant to
this Article 12 if, under the provisions of the Sub-permit for the Cypress
Premises or the Sublease for the Skylift Premises, as the case may be, such
Seller is required to indemnify the Purchaser Indemnitees, or any of them
thereunder.

 

12.4.6 Arbitration of Claims. The parties agree that if an Indemnification Claim
or the amount thereof is disputed, no litigation will be commenced for thirty
(30) days after notification of the Indemnification Claim, during which period
the parties shall seek in good faith to negotiate a resolution of such claim. If
for any reason the parties are unable to agree on a mutually satisfactory
resolution of the claim, then the claiming party may institute arbitration or
litigation for recovery of such claim with none of the settlement negotiations
discoverable or in any way a matter of evidence in such arbitration or
litigation, as follows:

 

i. if the amount of the Indemnification Claim is less than $250,000, the Parties
will refer the matter to binding arbitration pursuant to Section 12.7 of this
Agreement; or

 

ii. if the amount of the Indemnification Claim is $250,000 or more, then the
claiming party may institute litigation for recovery of such claim with none of
the settlement negotiations discoverable or in any way a matter of evidence in
such litigation.

 

12.5. Limitation on Claim.

 

The Sellers shall only be liable to indemnify the Purchaser Indemnitees and the
Purchaser shall only be liable to indemnify the Seller Indemnitees hereunder for
(i) an individual claim that is greater than US$25,000.00, or (ii) claims which
in the aggregate exceed $25,000.00, or (iii) claims aggregating an amount which
is less than $25,000.00 which have not been resolved in a mutually satisfactory
manner as of the sixtieth day prior to the second anniversary of the Closing
Date. The maximum aggregate liability of the Sellers to the Purchaser
Indemnitees or the Purchaser to the Seller Indemnitees hereunder, as the case
may be, shall not exceed the Purchase Price, together (without duplication) with
all costs and expenses incurred in connection with the negotiation of this
Agreement, due diligence investigation of the investment, and the transactions
contemplated herein. In no event shall either Party be liable to the other for
consequential, business loss, special, incidental or punitive costs or loss even
if such cost or loss was reasonably foreseeable.

 

12.6. Exclusive Remedy for Indemnification Loss.

 

Except for claims based on fraud, the indemnification provisions in this Article
12 shall be the sole and exclusive remedy of any Indemnitee with respect to any
claim for Indemnification Loss arising from or in connection with this
Agreement.

 

45



--------------------------------------------------------------------------------

12.7. Arbitration.

 

If a dispute arises which this Agreement requires be referred to binding
arbitration, or which the parties otherwise agree will be settled through a
binding arbitration, then the parties covenant and agree with each other as
follows:

 

12.7.1 Each party will designate a senior manager or officer to review and make
reasonable efforts to develop a workable resolution to the dispute or
disagreement. The communications in any such attempts to settle shall be
privileged in any subsequent proceedings or action, and the failure to arrive at
a resolution shall give rise to no claim by either party, whether or not a party
arguably failed to make a reasonable effort.

 

12.7.2 Either party to a dispute or disagreement may at any time refer the
dispute or disagreement, including a dispute or disagreement which is under
review pursuant to Section 12.6.1 for determination by arbitration in accordance
with the following:

 

A. The arbitration will be conducted by a sole arbitrator agreed by the parties
to the dispute unless the parties fail to agree on such sole arbitrator within
ten (10) Business Days of the giving of the notice of arbitration or the parties
agree that the arbitration should be conducted by a panel of three
(3) arbitrators.

 

B. If the parties fail to agree on a sole arbitrator pursuant to the above, or
agree to have a panel of three (3) arbitrators conduct the arbitration:

 

i. each party will promptly select an arbitrator and the two (2) arbitrators
will then promptly select a third arbitrator;

 

ii. if either party fails to select an arbitrator within seven (7) Business Days
of the notice of arbitration the arbitrator selected by the other party will act
as the sole arbitrator;

 

iii. if the arbitrator selected by the parties fails to select a third
arbitrator within ten (10) Business Days of the later of their appointments,
either party may apply to the American Arbitration Association for the
appointment of a third arbitrator;

 

C. The decision of a majority of the arbitrators or the sole arbitrator, as the
case may be, including any decision as to costs, will be final and binding upon
the parties but will not be a precedent in any subsequent arbitration under this
Lease.

 

D. Except as expressly provided herein, all arbitrations will be conducted
according to the laws governing commercial arbitrations in Tennessee if the
dispute involves Skylift Assets or in British Columbia if the dispute involves
Cypress Assets.

 

E. Any dispute referred to arbitration will be dealt with on an expeditious
basis with both parties using all commercially reasonable efforts to obtain and
implement a timely decision of the arbitrator or arbitrators.

 

46



--------------------------------------------------------------------------------

F. All references to currency in this Section 12.7 shall mean United States
Dollars unless otherwise expressly provided.

 

13. MISCELLANEOUS PROVISIONS

 

13.1. Notices.

 

13.1.1 Method of Delivery. All notices, requests, demands and other
communications required to be provided by any Party under this Agreement (each,
a “Notice”) shall be in writing and delivered, at the sending Party’s cost and
expense, by (i) personal delivery, (ii) certified U.S. mail, with postage
prepaid and return receipt requested, (iii) overnight courier service, or
(iv) facsimile transmission, with a verification copy sent on the same day by
any of the methods set forth in clauses (i) or (iii), to the recipient Party at
the following address or facsimile number:

 

If to the Seller:    Boyne USA, Inc.      1 Boyne Mountain Road      P.O. Box 19
     Boyne Falls, MI 49713      Attn: Roland Andreasson, Chief Financial Officer
     Fax: (231) 549-6094      Telephone: (231) 675-7241 With a copy to:   
Lawson Lundell LLP      Barristers & Solicitors      1600 – 925 West Georgia St.
     Vancouver, British Columbia V6C 3L2      Attention: Valerie C. Mann, Esq.  
   Fax: 604-669-1620      Phone: 604-685-3456 If to the Purchaser:    CNL Income
Partners, LP      450 S. Orange Avenue, 5th Floor      Orlando, Florida 32801  
   Attention: Tammie A. Quinlan, Chief Financial Officer      Attention: Amy
Sinelli, General Counsel      Fax: 407-650-1058      Phone: 407-650-1000

 

47



--------------------------------------------------------------------------------

With a copy to:    Lowndes, Drosdick, Doster, Kantor & Reed, P.A.      215 N.
Eola Drive      Orlando, Florida 32801      Attn: Michael Ryan, Esq.      Fax:
(407) 843-4444      Phone: (407) 843-4600

 

13.1.2 Receipt of Notices. All Notices sent by a Party (or its counsel pursuant
to Section 13.1.1 under this Agreement shall be deemed to have been received by
the Party to whom such Notice is sent upon (i) delivery to the address or
facsimile number of the recipient Party, provided that such delivery is made
prior to 5:00 p.m. (local time for the recipient Party) on a Business Day,
otherwise the following Business Day, or (ii) the attempted delivery of such
Notice if (A) such recipient Party refuses delivery of such Notice, or (B) such
recipient Party is no longer at such address or facsimile number, and such
recipient Party failed to provide the sending Party with its current address or
facsimile number pursuant to Section 13.1.3.

 

13.1.3 Change of Address. The Parties and their respective counsel shall have
the right to change their respective address and/or facsimile number for the
purposes of this Section 13.1 by providing a Notice of such change in address
and/or facsimile number as required under this Section 13.1.

 

13.1.4 Delivery by Party’s Counsel. The Parties agree that the attorney for each
Party shall have the authority to deliver Notices on such Party’s behalf to the
other Party hereto.

 

13.2. Time is of the Essence.

 

Time is of the essence of this Agreement; provided, however, that
notwithstanding anything to the contrary in this Agreement, if the time period
for the performance of any covenant or obligation, satisfaction of any condition
or delivery of any Notice or item required under this Agreement shall expire on
a day other than a Business Day, such time period shall be extended
automatically to the next Business Day.

 

13.3. Assignment.

 

Neither the Seller nor the Purchaser shall assign this Agreement or any interest
therein to any Person, without the prior written consent of the other Party
which consent may be withheld in the other Party’s sole discretion, except
however, the Purchaser shall have the right to designate a wholly-owned
subsidiaries to receive title or may assign this Agreement and the right to
receive title to all or any portion of the Assets to any Affiliate of Purchaser
by providing written notice to the Seller no later than three (3) Business Days
prior to the Closing; provided, however, that (a) such designation or assignment
shall not be effective until the Purchaser has provided the Seller with a fully
executed copy of such designation or assignment and assumption instrument, and
(b) no such assignment will relieve the Purchaser from any of its duties or
obligations arising under this Agreement at or prior to Closing.

 

48



--------------------------------------------------------------------------------

13.4. Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the Parties,
and their respective successors and permitted assigns.

 

13.5. Third Party Beneficiaries.

 

This Agreement shall not confer any rights or remedies on any Person other than
(i) the Parties and their respective successors and permitted assigns, and
(ii) any Indemnitee to the extent such Indemnitee is expressly provided any
right of defense or indemnification in this Agreement.

 

13.6. Rules of Construction.

 

The following rules shall apply to the construction and interpretation of this
Agreement:

 

13.6.1 Singular words shall connote the plural as well as the singular, and
plural words shall connote the singular as well as the plural, and the masculine
shall include the feminine and the neuter, as the context may require.

 

13.6.2 All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.

 

13.6.3 The headings in this Agreement are solely for convenience of reference
and shall not constitute a part of this Agreement nor shall they affect its
meaning, construction or effect.

 

13.6.4 Each Party and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any rules of construction requiring that ambiguities
are to be resolved against the Party which drafted the Agreement or any exhibits
hereto shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.

 

13.6.5 The terms “sole discretion” and “absolute discretion” with respect to any
determination to be made a Party under this Agreement shall mean the sole and
absolute discretion of such Party, without regard to any standard of
reasonableness or other standard by which the determination of such Party might
be challenged.

 

13.7. Severability.

 

If any term or provision of this Agreement is held to be or rendered invalid or
unenforceable at any time in any jurisdiction, such term or provision shall not
affect the validity or enforceability of any other terms or provisions of this
Agreement, or the validity or enforceability of such affected term or provision
at any other time or in any other jurisdiction.

 

49



--------------------------------------------------------------------------------

13.8. Jurisdiction and Venue.

 

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Florida. The parties hereto agree to submit to
the jurisdiction of British Columbia in connection with any claims or
controversy arising out of this Agreement that relate to the Cypress Assets and
to Tennessee in connection with any claims arising out of this Agreement that
relate to the Skylift Assets and each of the Seller (for itself and all Seller’s
Indemnitees) and Purchaser (for itself and all Purchaser’s Indemnitees) hereby
submit to jurisdiction in such courts, and waive any defense based on forum non
conveniens, provided that any Party may seek injunctive relief or specific
performance with respect to any of the Assets in the courts of the State or
Province in which the Assets are situated and may incorporate a claim against
the Seller of such Asset with respect to any claim for injunctive relief or
specific performance.

 

13.9. Waiver of Trial by Jury.

 

Each Party hereby waive its right to a trial by jury in any litigation or other
court proceeding with respect to any matter arising from or in connection with
this Agreement.

 

13.10. Prevailing Party.

 

If any litigation or other court action, arbitration or similar adjudicatory
proceeding is commenced by any Party to enforce its rights under this Agreement
against any other Party, all fees, costs and expenses, including, without
limitation, reasonable attorneys fees and court costs, incurred by the
prevailing Party in such litigation, action, arbitration or proceeding shall be
reimbursed by the losing Party; provided, that if a Party to such litigation,
action, arbitration or proceeding prevails in part, and loses in part, the
court, arbitrator or other adjudicator presiding over such litigation, action,
arbitration or proceeding shall award a reimbursement of the fees, costs and
expenses incurred by such Party on an equitable basis.

 

13.11. Incorporation of Recitals, Exhibits and Schedules.

 

The recitals to this Agreement, and all exhibits and schedules (as amended,
modified and supplemented from time to time pursuant to Section 13.14) referred
to in this Agreement are incorporated herein by such reference and made a part
of this Agreement. Any matter disclosed in any Schedule to this Agreement shall
be deemed to be incorporated in all other schedules to this Agreement.

 

13.12. Updates of Schedules.

 

The Seller shall promptly amend and supplement any Schedule to this Agreement as
to the Cypress Assets from time to time prior to Closing to the extent that
(i) such Schedule needs to be amended or supplemented to maintain the truth or
accuracy of the applicable representation or warranty or the information
disclosed therein, and (ii) the Seller did not have Seller’s Knowledge as of the
time the original Schedule was delivered to the Purchaser of the matter being
disclosed in such amendment or supplement by providing a written copy of such
amendment or supplement to the Purchaser. If the Seller makes any amendment or
supplement to the schedules after the date of this Agreement (a “Post-Execution
Disclosure”), then so long

 

50



--------------------------------------------------------------------------------

as said Post-Execution disclosure is accepted by the Purchaser in the
Purchaser’s sole discretion (A) such Post-Execution Disclosure shall, only if it
is material, constitute a Purchaser’s Closing Condition Failure pursuant to
Section 7.4 and (B) if the Purchaser proceeds to Closing notwithstanding such
Post-Execution Disclosure, the corresponding representation, warranty or other
information shall be deemed qualified by such Post-Execution Disclosure for the
purposes of limiting the defense and indemnification obligations of the Seller
under this Agreement.

 

13.13. Entire Agreement.

 

This Agreement and the agreements to be executed and delivered in connection
herewith set forth the entire understanding and agreement of the Parties hereto
and shall supersede any other agreements and understandings (written or oral)
between the Parties on or prior to the date of this Agreement with respect to
the transactions described in this Agreement.

 

13.14. Amendments, Waivers and Termination of Agreement.

 

Except as set forth in Section 13.13, no amendment or modification to any terms
or provisions of this Agreement, waiver of any covenant, obligation, breach or
default under this Agreement or termination of this Agreement (other than as
expressly provided in this Agreement), shall be valid unless in writing and
executed and delivered by each of the Parties.

 

13.15. Tax Disclosures.

 

Notwithstanding anything in this Agreement to the contrary, in accordance with
Section 1.6011-4(b)(3)(iii) of the Treasury Regulations, Purchaser and Seller
(and each employee, representative, or other agent of Purchaser and Seller) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to Purchaser or Seller relating to such tax treatment and tax
structure. However, any information relating to tax treatment or tax structure
shall remain subject to the confidentiality provisions hereof (and the foregoing
sentence shall not apply) to the extent, but only to the extent, reasonably
necessary to enable Purchaser and Seller to comply with applicable securities
laws. For purposes hereof, “tax structure” means any fact that may be relevant
to understanding the federal income tax treatment of the transaction.

 

13.16. Joinder by Boyne.

 

Boyne USA, Inc. (“Boyne”) joins in the execution of this Agreement solely for
the purpose of confirming and agreeing that, pursuant to that certain term sheet
entered into between the Purchaser and Boyne USA, Inc., Boyne USA, Inc. will
execute and deliver a Guaranty Agreement at each closing as contemplated herein
by which Boyne will guaranty (or in Canada, indemnify) with respect to the
payment by the relevant tenant under the Sublease or Sub-permit, as the case may
be, of the Minimum Rent payments under the Sub-permit or Sublease (as the term
“Minimum Rent” is defined therein, respectively) for a period of four (4) years
immediately following the Closing Date.

 

51



--------------------------------------------------------------------------------

13.17. Multiple Purchasers.

 

Notwithstanding the foregoing or anything else contained herein or elsewhere,
the Sellers acknowledge and agree that the Purchaser may in the Purchaser’s sole
discretion, direct title to each Asset and/or any combination of the Assets to
different Persons and/or combinations of Persons controlled by the Purchaser as
designated by the Purchaser, from time to time provided that the representations
and warranties of the Purchaser with respect to such Persons contained herein
and made to the Sellers and to the Minister of Environment remain true and
correct. In such an event, all documentation shall be prepared and delivered by
the Sellers to the appropriate purchaser on an Asset-by-Asset basis. Upon the
Skylift Closing and delivery of the Skylift Assets to Purchaser’s Affiliates,
Purchaser shall have no further obligation or liability under this Agreement to
Seller with respect to the Skylift Assets; upon Closing and delivery of the
Cypress Assets to Purchaser’s Affiliates, Purchaser shall have no further
obligation or liability under this Agreement.

 

13.18. Execution of Agreement.

 

A Party may deliver executed signature pages to this Agreement by facsimile
transmission to any other Party, which facsimile copy shall be deemed to be an
original executed signature page. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the Parties had signed the same signature page.

 

[SIGNATURES ON FOLLOWING PAGE]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer as of the date first set
forth above.

 

WITNESSES:       SELLER:        

GATLINBURG SKYLIFT, LLC,

a Michigan limited liability company

/s/ Shamira Bartley

--------------------------------------------------------------------------------

      By:  

/s/ Stephen M. Kircher

--------------------------------------------------------------------------------

Name:  

Shamira Bartley

--------------------------------------------------------------------------------

      Name:   Stephen M. Kircher

/s/ John C. White

--------------------------------------------------------------------------------

      Title:   President Name:  

John C. White

--------------------------------------------------------------------------------

                       

CYPRESS BOWL RECREATIONS LIMITED

PARTNERSHIP, a British Columbia limited partnership

            By:  

its general partner Cypress Bowl, ULC,

an unlimited liability company under the

laws of Nova Scotia

--------------------------------------------------------------------------------

          By:  

/s/ John E. Kircher

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

          Name:   John E. Kircher

--------------------------------------------------------------------------------

          Title:  

 

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

                                PURCHASER:                

CNL INCOME PARTNERS, LP., a

Delaware limited partnership

            By:  

its general partner CNL Income GP

Corp., a Delaware corporation

/s/ Shamira Bartley

--------------------------------------------------------------------------------

          By:  

/s/ Tammie A. Quinlan

--------------------------------------------------------------------------------

Name:  

Shamira Bartley

--------------------------------------------------------------------------------

          Name:   Tammie A. Quinlan

/s/ John C. White

--------------------------------------------------------------------------------

          Title:   Executive Vice President Name:  

John C. White

--------------------------------------------------------------------------------

               

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

53



--------------------------------------------------------------------------------

BOYNE:

BOYNE USA, Inc., a Michigan corporation

By:

 

/s/ Stephen M. Kircher

--------------------------------------------------------------------------------

Name:

  Stephen M. Kircher

Title:

  President of Eastern Operations

 

54